                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

LUCILLE ANDERSON, SARA ALAMI,                               CIVIL ACTIONFILE NO.




                                              Ne ee ee ee
GIANELLA CONTRERAS CHAVEZ,                                  1:20-CV-3263
DSCC, and DEMOCRATIC PARTY
OF GEORGIA,INC.,

Plaintiffs,

V.

BRAD RAFFENSPERGER,inhisofficial
capacity as the Georgia Secretary of State
and the Chair of the Georgia State Election
Board;et al.,

Defendants.



     DEFENDANT FULTON COUNTY BOARD OF REGISTRATION AND
                 ELECTIONS NOTICE OF FILING

        COMES NOW Defendant Fulton County Board of Registration and

Elections(“BRE”), by and throughtheir undersigned counsel, and hereby responds

to the Court’s October 2, 2020 Order by Docket Entry [Doc. 125] with the herein

Notice of Filing. The Court has requested the following information, and

Defendant BRE respondsaccordingly:

     (1) Voting equipmentallocation information:

        Please find attached as “Exhibit 1” the BRE’s voter count information

        excel spreadsheet for November 3, 2020. “Exhibit 2” and “Exhibit 3”

        are pdfs that contain equipmentallocations per precinct.
   (2)Allocations comparison between the June 2020 primary and for the

      November 2020election.

      Please find attached as “Exhibit 4” an equipmentallocation pdf for the

      June 9, 2020 primary election.

      Respectfully submitted this 2"’ day of October, 2020.

                         OFFICE OF THE FULTON COUNTY ATTORNEY


                               Patrise Perkins-Hooker
                               County Attorney
                               Georgia Bar No. 572358

                               Kaye W. Burwell
                               Georgia Bar Number: 775060
                               kaye.burwell@fultoncountyga.gov
                               Cheryl M. Ringer
                               Georgia Bar Number: 557420
                               cheryl.ringer@fultoncountyga.gov
                               David R. Lowman
                               Georgia Bar Number: 460298
                               david.lowman@fultoncountyga.gov
                               /s/Detriss Thomas
                               Detriss Thomas
                               Georgia Bar Number: 460935
                               detriss.thomas@fultoncountyga.gov

141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246(office)
(404) 730-6324 (facsimile)
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

LUCILLE ANDERSON,SARA ALAMI,                                               CIVIL ACTION FILE NO.




                                              eS SS SS SS SS SS SS TS WS
GIANELLA CONTRERAS CHAVEZ,                                                 1:20-CV-3263
DSCC, and DEMOCRATIC PARTY
OF GEORGIA,INC.,

Plaintiffs,

Vv.

BRAD RAFFENSPERGER,inhisofficial
capacity as the Georgia Secretary of State
and the Chair of the Georgia State Election
Board;et al.,

Defendants.



                         CERTIFICATE OF SERVICE


       THIS IS TO CERTIFY that on this day, I presented the DEFENDANT

FULTON COUNTY BOARD OF REGISTRATION AND ELECTIONS

RESPONSE TO THE COURT’S OCTOBER 2, 2020 ORDER in Times New

Roman, 14-point type in accordance with L.R. 5.1(C). I further certify that I

electronically filed this certificate of service with the Clerk of Court using the

CM/ECFsystem, which will send email notification of suchfiling to all attorneys

of record.




      This 2" day of October, 2020.
                                                                  /s/Detriss Thomas
                                                                  Detriss Thomas
                                                                   Georgia Bar Number: 460935
                                                                  detriss.thomas@fultoncountyga.goyv




P:\CALitigation\Elections\Anderson, Lucile v. Raffensperger-
                                                             120-CV-3263\Pleadings\10.2.20 Notice of Filing.docx
EXHIBIT 1
Race Codes:
Ak:              AMERICAN INDIAN OR ALASKAN NATIVE
AP:              ASIAN OR PACIFIC ISLANDER
BH:              BLACK NOT OF HISPANIC ORIGIN
HP:              HISPANIC
WH:              WHITE NOTOF HISPANIC ORIGIN
OT:              OTHER
UK:              UNKNOWN

                                                                                                              Al
    COUNTY         COUNTY
                               COMBO #       CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD    MALE
 PRECINCT NAME   PRECINCT ID
                                                                                                          VOTERS

O1A                  O1A        00813        005   036   059   ATLA                                         5

01B                  01B        00813        005   036   059   ATLA                                         3




                                                                      o
01C                  01C        00813        005   036   059   ATLA




                                                                      oOo
01D                  01D        00817        005   036   058   ATLA
                                                                                                            o




                                                                      Oo
O1E                  O1E        00813        005   036   059   ATLA



                                                                      oO
                                                                                                            °o




O1F                  O1F        00817        005   036   058   ATLA

01G                  01G        00813        005   036   059   ATLA   oO
                                                                      ST

01H                  01H        00818        005   036   058   ATLA
                                                                      TS




011                  011        00818        005   036   058   ATLA
                                                                      Oo




O1J                  O1Jd       00813        005   036   059   ATLA
                                                                                                            N




                                                                      Oo




01P                  01P        00813        005   036   059   ATLA
                                                                      OW
                                                                                                            Oo




01R                  01R        00813        005   036   059   ATLA
                                                                      oO
                                                                                                            OO




01S                  01S        00816        005   036   060   ATLA
                                                                                                            N




                                                                      Oo




O1T                  01T        00813        005   036   059   ATLA
                                                                      OW
                                                                                                            °o




O1T                  O1T        00816        005   036   060   ATLA
                                                                      OM




02A                  02A        00819        005   039   057   ATLA
                                                                      +




02A1                02A1        00819        005   039   057   ATLA
                                                        x
                                                        YT
02B      02B    00820   005   036   057   ATLA



                                                        +
02C      02C    00821   005   036   058   ATLA

02D      02D    00821   005   036   058   ATLA




                                                  o
02E      02E
                                                        oOo
                00822   005   036   059   ATLA
02F1    02F1
                                                        -~


                00822   005   036   059   ATLA




                                                  or
02F2
                                                        Nn




        02F2    00821   005   036   058   ATLA




                                                  FTF
02G     02G
                                                        DO




                00821   005   036   058   ATLA




                                                  +T
02J      02J
                                                        Oo




                00821   005   036   058   ATLA




                                                  TFT
02K     02K     00821   005   036   058   ATLA




                                                  TFT
02L1    02L1    00823   005   039   057   ATLA




                                                  FT
O2L1A   02L1A
                                                        N




                00823   005   039   057   ATLA




                                                 +
02L2    02L2    00824   005   039   056   ATLA




                                                 +
02S
                                                        NO




        02S     00821   005   036   058   ATLA




                                                 O
02Ww
                                                        MOD




        02W     00825   005   039   056   ATLA



                                                 +
03A
                                                        N




        03A     00826   005   039   056   ATLA

                                                 t+
                                                        FT




03B     03B     00827   005   038   056   ATLA
                                                 +r

03C     03C     00827   005   038   056   ATLA
                                                 +
                                                        DN




03D     03D     00826   005   039   056   ATLA
                                                 tT
                                                        MD




03E     03E     00826   005   039   056   ATLA
                                                 MO
                                                        NWN




03F     03F     00828   005   039   056   ATLA
                                                 TFT




03G     03G     00826   005   039   056   ATLA
                                                 YT
                                                        t+




03H     03H     00829   005   038   055   ATLA
                                                 TFT
                                                        ts




031     03!     00826   005   039   056   ATLA
                                                 T
                                                        et




03L     03L     00826   005   039   056   ATLA
                                                 T+




03M     03M     00829   005   038   055   ATLA
                                                 TF




03N     03N     00826   005   039   056   ATLA
                                                       Nn
O3P1A   03P1A   00828   005   039   056   ATLA




                                                 or
03P2    03P2    00830   005   036   056   ATLA




                                                 yr
                                                       ON
03S      03S    00829   005   038   055   ATLA         o

03T      03T    00830   005   036   056   ATLA




                                                 yy
04A      04A    00831   005   039   056   ATLA




                                                 vy
04B      04B    00832   005   036   057   ATLA




                                                 ry
04C     04C     00831   005   039   056   ATLA




                                                 Tt
04D     04D     00831   005   039   056   ATLA




                                                 +
04F      04F    00833   005   036   056   ATLA

04G     04G     00832   005   036   057   ATLA

041      041    00832   005   036   057   ATLA
                                                       N




04J      04J    00833   005   036   056   ATLA




                                                 tr
                                                       N




04K     04K     00832   005   036   057   ATLA




                                                 vy
                                                       WO




04L      04L    00831   005   039   056   ATLA



                                                 yr
04M     04M     00834   005   036   058   ATLA

                                                 +r
                                                       oO




04S     04S     00832   005   036   057   ATLA   tT
                                                       Oo




04T     04T     00832   005   036   057   ATLA
                                                 HO
                                                       OO




04v     04V     00508   005   036   057   ATLA
                                                 TF




04w     04w     00832   005   036   057   ATLA
                                                       N




                                                 TFT




04X1    04X1    00835   005   039   057   ATLA
                                                 TFT
                                                       <=




04X2    04x2    00831   005   039   056   ATLA
                                                 YO
                                                       o




05A1    O5A1    00956   005   036   058   ATLA
                                                 Oo




O5A2    05A2    00836   005   036   059   ATLA
                                                       ON




                                                 +




05B     05B     00837   005   036   058   ATLA
                                                 +




05C     05C     00837   005   036   058   ATLA

05D     05D     00838   005   036   057   ATLA
O5F    O5F    00837   005   036   058   ATLA




                                               trv
O5J    05J    00837   005   036   058   ATLA




                                               vy
05K    05K    00837   005   036   058   ATLA




                                               vy
06B    06B    00839   005   036   058   ATLA




                                               Om
06D    06D    00840   005   036   057   ATLA

06D1   06D1   00840   005   036   057   ATLA




                                               OO
06D2   06D2   00840   005   036   057   ATLA




                                               MOM
O6E    O6E    00841   005   039   056   ATLA




                                               OD
O6F    O6F    00961   005   036   058   ATLA




                                               tT
06G    06G    00839   005   036   058   ATLA
06!
                                                     on»




       06!    00843   005   039   054   ATLA




                                               MM
06J    06J    00840   005   036   057   ATLA




                                               OM
                                                     Coo




O6L1   06L1   00841   005   039   056   ATLA
                                                     Oo




O6L2   O6L2   00844   005   039   055   ATLA



                                               MM
                                                     +




O6N    O6N    00844   005   039   055   ATLA

06Q    06Q    00843   005   039   054   ATLA
                                               MM
                                                     oO




06R    O6R    00841   005   039   056   ATLA
                                                     +r




O7A    07A    00846   011   006   054   ATLA
                                               MM




07B    07B    00846   011   006   054   ATLA
                                               MOM




o7Cc   07C    00847   005   006   054   ATLA
                                               MD
                                                     ot




07D    07D    00847   005   006   054   ATLA
                                               MO
                                                     —




O7E    O7E    00848   005   039   054   ATLA
                                               -M
                                                     ou




07F    O7F    00848   005   039   054   ATLA
                                               —-
                                                     oO




07H    07H    00848   005   039   054   ATLA
                                               o




O7J    O7J    00849   005   039   055   ATLA

07M    07M    00848   005   039   054   ATLA
O7N    O7N     00848   005   039   054   ATLA




                                                nn
08A    08A     00851   011   006   040   ATLA




                                                on
08B    08B     00852   011   006   052   ATLA




                                                non
08C    08C     00852   011   006   052   ATLA
                                                                                                      °



08D    08D     00852   011   006   052   ATLA




                                                nom
08E    O08E    00853   011   006   053   ATLA
                                                                                                      oo




08F1   08F1    00854   005   006   054   ATLA
                                                                                                      Mm




08G    08G     00850   005   039   054   ATLA
                                                                                                      OD




08H    08H     00850   005   039   054   ATLA
                                                                                                      Hh




08J    08J     00855   005   038   054   ATLA

08K    08K     00856   005   038   055   ATLA
                                                                                                      ODN




O8L    08L     00856   005   038   055   ATLA

08M    08M     00854   005   006   054   ATLA
                                                                                                      NO




08N1   08N1    00852   011   006   052   ATLA

08N2   O08N2   00857   011   006   054   ATLA
                                                                                                      N




osP    o8P     00856   005   038   055   ATLA
                                                                                                      TFT




                                                mIhlOTDUlUOULUCNULUCOMULUCNULUNULUUCUCUOUCUOOT

O9A    O9A     00858   005   038   053   ATLA
                                                vt




09B    09B     00858   005   038   053   ATLA
                                                                                                      ON




                                                +r




09C    09C     00858   005   038   053   ATLA
                                                                                                      MOM




                                                yr




09D    09D     00858   005   038   053   ATLA
                                                vy




O9E    O9E     00858   005   038   053   ATLA
                                                                                                      DN




                                                ¥




O9F    O9F     00859   005   006   053   ATLA
                                                                                                      DOD




                                                ~y




09G    09G     00939   005   038   055   ATLA                                                    09
                                                                                                      NS




                                                YT




09G    09G     00970   005   038   055   ATLA
                                                YO




09H    09H     00861   005   038   055   ATLA
                                                +




09!    091     00970   005   038   055   ATLA
                                               tr
                                                     Qo
09K    09K    00858   005   038   053   ATLA




                                               +r
                                                     wr
09K1   09K1   00858   005   038   053   ATLA




                                               ty
                                                     OO
09M    09M    00858   005   038   053   ATLA




                                               O
10A    10A    00864   005   038   061   ATLA




                                               OO
10B    10B    00865   005   038   055   ATLA




                                               O
10C    10C    00864   005   038   061   ATLA




                                               +
10D    10D    00866   005   038   053   ATLA




                                               t+
10E    10E    00866   005   038   053   ATLA




                                               +r
10F    10F    00866   005   038   053   ATLA




                                               ©
10G    10G    00867   005   038   056   ATLA




                                               GO
10H1   10H1   00873   005   038   053   ATLA




                                               O
10H2   10H2   00865   005   038   055   ATLA




                                               Oo
101     101   00868   005   038   057   ATLA




                                               FTF
10J    10J    00869   005   038   056   ATLA



                                               FT
10K    10K    00870   005   039   057   ATLA

                                               FT
10M    10M    00870   005   039   057   ATLA
                                               TFT

10P    10P    00866   005   038   053   ATLA
                                               O




10R    10R    00873   005   038   053   ATLA
                                               HY




11B    11B    00520   005   038   055   ATLA
                                               WY




11B1   11B1   00520   005   038   055   ATLA
                                               Oo




11C    11C    00874   005   038   055   ATLA
                                               wo




11E1   11E1   00962   005   038   061   ATLA
                                               oOo
                                                     N




11E2   11E2   00877   005   039   055   ATLA
                                               wo
                                                     TY




11E3   11E3   00875   005   039   061   ATLA
                                               wo
                                                     +




11G    11G    00529   005   039   058   ATLA
                                                     -




11H    11H    00878   005   039   057   ATLA
11J      11J    00974    005     039     060    ATLA




                                                         or
11K      11K    00880    005     039     058    ATLA




                                                         +r
11M      11M    00881    005     039     055    ATLA




                                                         tT
                                                                +r

11M1     11M1   00881    005     039     055    ATLA




                                                         Oo
11N      11N    00877    005     039     055    ATLA




                                                         HO
                                                                rN




11P      41P    00877    005     039     055    ATLA




                                                         TFT
11R      411R   00880    005     039     058    ATLA




                                                         Oo
12A      12A    00531    005     036     058    ATLA




                                                         YN
                                                                ODO




12A1     12A1   00531    005     036     058    ATLA




                                                         HY
                                                                TF




12D      12D    00885    005     036     060    ATLA




                                                         WwW
                                                                TFT




12E1     12E1   00882    005     036     059    ATLA




                                                         oO
                                                                WY




12F      12F    00882    005     036     059    ATLA




                                                         Oo
12G      12G    00882    005     036     059    ATLA




                                                         Oo
                                                                -o<




12H1     12H1   00882    005     036     059    ATLA



                                                         oOo
                                                                +r




12H2    12H2    00885    005     036     060    ATLA

                                                         Oo
                                                                Om




121      121    00886    005     039     058    ATLA     HO
                                                                Ww




12J      12J    00885    005     036     060    ATLA
                                                         WwW




12K      12K    00887    005     036     057    ATLA
                                                         Oo




12L      12L    00531    005     036     058    ATLA
                                                         Ww




12M      12M    00885    005     036     060    ATLA

12N      12N    00531    005     036     058    ATLA

12S      12S    00531    005     036     058    ATLA      5

88888   88888   00000   99999   99999   99999   99999   99999
                                                                ~




99999   99999   00000   99999   99999   99999   99999   99999
                                                                Oo




AP01A   AP01A   00745    006    056      049    ATLA
                                                                WN




AP01B   AP01B   00730   006     056     049     ATLA
AP01C   AP01C    00731   006   056   049   ATLA
AP01D   AP01D    00732   006   056   049   ATLA




                                                  N
AP021
                                                              o»
        AP021    00734   006   056   049   ATLA
AP022   AP022    00737   006   056   049   ATLA




                                                  NN
AP02B   AP02B
                                                              oo




                 00735   006   056   048   ATLA
AP03     AP03    00735
                                                             fo




                         006   056   048   ATLA
AP04A   AP04A    00736
                                                             fF




                         006   056   047   ATLA
AP04B   AP04B
                                                             0




                 00738   006   056   047   ATLA
AP05     APO5
                                                             8G




                 00739   006   021   049   ATLA
AP06     APO6    00740
                                                             oO




                         006   021   049   ATLA
APO7A   APO7A
                                                             tT




                 00740   006   021   049   ATLA
AP07B   AP07B    00741   006   021   047   ATLA
APO9A   APO9A
                                                             NM




                 00739   006   021   049   ATLA
APO9B   AP09B
                                                             M




                 00743   006   048   049   ATLA
AP10     AP10    00740   006   021   049   ATLA
AP12A
                                                             DK




        AP12A    00739   006   021   049   ATLA
                                                       N




AP12B
                                                             tT




        AP12B    00744   006   021   047   ATLA
                                                       N




AP12C   AP12C    00740   006   021   049   ATLA
                                                             OM




AP14    AP14     00731   006   056   049   ATLA
                                                       W})




CHO1    CHO1     00950   013   028   065   ATLA
                                                  oO
                                                       tr




CHO2    CHO2     00951   013   028   065   ATLA
                                                  o
                                                       +r
                                                             OOo




CH02    CHO2     00953   013   035   065   ATLA
                                                  ©
                                                       +




CHO3    CH03     00952   013   028   065   ATLA
                                                  ©
                                                             oo




CH04A   CHO04A   00954   013   028   065   ATLA
                                                  Oo
                                                             oO




CHO5    CHO5     00955   013   028   065   ATLA
                                                  ©




CP011
                                                             MM




        CP011    00742   005   036   062   ATLA
                                                  o
CP012   CP012    00749   005   036   062   ATLA




                                                  Oo
                                                        oOo
CP01B   CP01B    00747   005   036   060   ATLA




                                                  Oo
                                                        Oo
                                                                                 o
CP02    CP02     00942   005   036   060   ATLA




                                                  0
                                                        Oo
                                                                                 Co
CP04A   CP04A    01025   005   036   060   ATLA




                                                  Go
                                                        ©
                                                                                 9A



CP04B   CP04B    00751   005   036   060   ATLA




                                                  Oo
                                                        o
                                                                ry
                                                                                 on




CP051   CP051    00753   005   036   064   ATLA




                                                  Oo
                                                        Oo
                                                                TFT
CP05B   CP05B    00752   005   036   063   ATLA




                                                  Oo
                                                        06
                                                                                 oN




CPO6A   CPO6A    00754   013   036   063   ATLA




                                                  Oo
                                                        6
                                                                NN
                                                                                 OD




CP07B   CP07B    00943   005   036   063   ATLA




                                                  YH
                                                        G&©
                                                                YY
                                                                                 Oo




CP07C   CP07C    00889   005   036   064   ATLA




                                                  Oo
                                                        ©
                                                                YT
                                                                                 Mm




CP07D   CP07D    00753   005   036   064   ATLA

                                                                FT




                                                  MW
                                                        ©
                                                                                 Oo




CPO7E   CPO7E    00889   005   036   064   ATLA               tr




                                                  OO
                                                        ©
                                                                                 fo




CP07F   CPO07F   00753   005   036   064   ATLA




                                                  Oo
                                                        ©
                                                              N




CP081   CP081    01024   013   039   063   ATLA



                                                  oO
                                                        ©
                                                              MO




CP083   CP083    00965   013   039   063   ATLA
                                                        ©




CP084   CP084    01024   013   039   063   ATLA   oO
                                                  ©
                                                        0G
                                                              NM




CPO8A   CPO8A    00965   013   039   063   ATLA
                                                  o
                                                        0




EPO1A   EPO1A    00978   005   039   060   ATLA
                                                        MOM




                                                  oOo




EP01B   EP01B    00979   005   039   060   ATLA
                                                  Oo
                                                        OM




EP02A   EP02A    00760   005   036   059   ATLA
                                                  Oo




EP02B   EP02B    00929   005   036   059   ATLA
                                                  Oo
                                                        MM




EP02C   EP02C    00971   005   036   060   ATLA
                                                  OD
                                                        MH




EP02D   EP02D    00986   005   039   060   ATLA
                                                  OW
                                                        HM




EP02E   EP02E    00987   005   036   060   ATLA
                                                  HY
                                                        oO
                                                              CtoaoonomnMmnMmo




EP03A   EP03A    00980   005   039   060   ATLA
                                                  WwW
                                                        ©
                                                              o




EP03B   EP03B    00897   005   039   062   ATLA
                                                 no
                                                       o
EP04A   EP04A   00765   005   039   062   ATLA




                                                 ow
                                                       Oo
EP04B   EP04B   00766   013   039   062   ATLA




                                                 oO
                                                       Oo
EP04C   EP04C   00765   005   039   062   ATLA




                                                 ©
                                                       FF
FA01A   FAO1A   00767   013   035   065   ATLA




                                                 ©
                                                       FTF
FA01B   FA01B   00767   013   035   065   ATLA




                                                 06©
                                                       TFT
FA01C   FAO1C   00768   013   035   064   ATLA




                                                 ©
                                                       YT
FA01D   FA01D   00767   013   035   065   ATLA




                                                 ©
                                                       TF
FCO1    FC01    00784   005   038   061   ATLA




                                                 ©
                                                       +T
FCO2    FCO2    00784   005   038   061   ATLA




                                                 Oo
                                                       TF
                                                             o




FCO3    FCO3    00784   005   038   061   ATLA




                                                 ©
                                                       MO
                                                             oO




HP01    HP01    00975   005   036   059   ATLA




                                                       WH
                                                             on




JCO1    JC01    00770   006   048   050   ATLA



                                                       ono
JCO1A   JCO1A   00770   006   048   050   ATLA

                                                       oOo
                                                             NN




JCo2    JCO2    00770   006   048   050   ATLA         Oo

JCO3A   JCO3A   00771   006   048   025   ATLA
                                                       oOo




JCO3B   JC03B   00770   006   048   050   ATLA

JCO4A   JCO4A   00771   006   048   025   ATLA
                                                       ON




JC04B   JC04B   00773   006   048   049   ATLA
                                                       N




JCO4C   JC04C   01028   006   048   025   ATLA
                                                       Oo




JCOS    JCO5    00770   006   048   050   ATLA
                                                       Oo




JCO6    JCO6    00770   006   048   050   ATLA
                                                       oO




JCO7    JCO7    00770   006   048   050   ATLA
                                                       WwW




JCO8    JC08    00770   006   048   050   ATLA

JCOg    Jcog    00770   006   048   050   ATLA

JC10    JC10    00770   006   048   050   ATLA

JC11    JC11    00770   006   048   050   ATLA
                                                       Oo
JC12    JC12    00770   006   048   050   ATLA




                                                       Oo
                                                             oo
JC13A   JC13A   00774   006   056   095   ATLA

                                                             oO




                                                       Oo
JC13B   JC13B   00770   006   048   050   ATLA




                                                       Oo
JC14    JC14    00776   006   056   050   ATLA




                                                       oOo
                                                             NO




JC15    JC15    00777   006   056   049   ATLA
                                                             oD




JC16    JC16    00777   006   056   049   ATLA




                                                       OF
JC18    JC18    00778   006   056   051   ATLA
                                                             Oo




JC19    JC19    00778   006   056   051   ATLA




                                                       FN
                                                             Oo




MLO1A   MLO1A   01030   006   056   047   ATLA
                                                             Oo




MLO1B   MLO1B   01031   006   056   047   ATLA




                                                       TN
MLO2A   MLO2A   01032   006   021   022   ATLA




                                                 NNN
MLO2B   MLO2B   01033   006   021   047   ATLA



                                                       NN
MLO3    MLO3    01033   006   021   047   ATLA




                                                 NN
MLO3A   MLO3A   01033   006   021   047   ATLA         NN
                                                             or




MLO4    MLO4    01033   006   021   047   ATLA
                                                             Fe




                                                 NN
                                                       N




MLO5    MLOS    01033   006   021   047   ATLA
                                                             OS




MLO6A   MLO6A   01033   006   021   047   ATLA
                                                       NN
                                                             oOo




                                                 NN




MLO6B   MLO6B   01033   006   021   047   ATLA
                                                             oc




MLO7A   MLO7A   01032   006   021   022   ATLA
                                                             Oo




MLO7B   MLO7B   01033   006   021   047   ATLA
                                                             Co




MP01    MP01    00922   006   056   047   ATLA

PAO1    PAO1    00924   013   035   065   ATLA
                                                             N




                                                 on




Rwo01   RW01    00779   006   056   048   ATLA
                                                             OO




                                                 N




Rw02    Rwo2    00779   006   056   048   ATLA
                                                             ©




RW03    RW03    00779   006   056   048   ATLA

Rw04    Rwo4    00780   006   056   051   ATLA
RW05    RW05     00779   006   056   048   ATLA

RW06    RW06     00780   006   056   051   ATLA

                                                             toy
RW07A   RWO07A   00781   006   056   048   ATLA




                                                  N
                                                             So
RW07B   RW07B    00779   006   056   048   ATLA




                                                  WN
Rwo8    RW08     00779   006   056   048   ATLA




                                                  N
Rwo9g   RWo09    00782   006   056   047   ATLA

RWO9A   RWO9A    00782   006   056   047   ATLA




                                                  NN
                                                             N




RW10    RW10     00779   006   056   048   ATLA
                                                             OC




RW11A   RW11A    00779   006   056   048   ATLA
                                                             OO




RW12    RW12     00782   006   056   047   ATLA
                                                             +




RW12A   RW12A    00782   006   056   047   ATLA

RW13    RW13     00925   006   056   048   ATLA
                                                             N




RW16    RW16     00779   006   056   048   ATLA
                                                             N




RW17    RW17     00781   006   056   048   ATLA
                                                             CO




RW19    RwW19    00782   006   056   047   ATLA

RW20    Rw20     00780   006   056   051   ATLA

Rw21    RW21     00780   006   056   051   ATLA

RW22A   RW22A    00780   006   056   051   ATLA
                                                  o
                                                       ys,




SCO1A   SCO1A    00991   005   038   061   ATLA
                                                  ©
                                                       rT




SC01B   SC01B    01027   005   038   061   ATLA
                                                  ©




SC01C   SC01C    00991   005   038   061   ATLA
                                                       +t




                                                  O©




Sco2    SCco2    01004   005   038   055   ATLA
                                                  ©
                                                       +r




SC04    SC04     00993   013   035   065   ATLA
                                                  o
                                                       ty




SCO5A   SCO5A    00996   013   035   065   ATLA
                                                  Oo
                                                       +




SC05B   SCO05B   00997   013   035   062   ATLA
                                                  oO
                                                       +




SCO5D   SC05D    00998   013   035   062   ATLA
                                                   o
SCO5E    SCO5E    01014   013   035   062   ATLA




                                                   o
                                                        t+
SCO7A    SCO7A    00993   013   035   065   ATLA




                                                   Oo
                                                        Tr
                                                              oO
SCO7C    SC07C    01022   013   035   065   ATLA




                                                   0
                                                        +r
                                                              N

SC07D    $co7D    00993   013   035   065   ATLA




                                                   0
                                                        ©O
SC08B    SC08B    01016   013   039   064   ATLA




                                                   NH
                                                        ©
SCO8C    SCO8C    00999   013   039   062   ATLA




                                                   OO
                                                        o
SCo8D    SC08D    01011   013   039   063   ATLA




                                                   ©
                                                        Oo
SCO8E    SCO8E    01010   013   035   064   ATLA




                                                   HM
                                                        ©
                                                              oO




SCO8F    SCO8F    01001   013   039   065   ATLA




                                                   ©
                                                        0
                                                              Oo




SC08G    SC08G    01015   013   039   065   ATLA




                                                   ©
                                                        0
SCO08H   SCO08H   01019   013   039   065   ATLA




                                                   ©
                                                        60
                                                              OO




SCO9A    SCO9A    01011   013   039   063   ATLA



                                                        G0




                                                   ©
SCO9B    SCO9B    01016   013   039   064   ATLA




                                                   ©
                                                        Oo
                                                              NN




SCO9C    SCO9C    01012   013   039   063   ATLA



                                                   ©
                                                        Oo

S$C10    SC10     01011   013   039   063   ATLA

                                                   ©
                                                        OO




SC11A    SC11A    01012   013   039   063   ATLA   O©
                                                        OO
                                                              HMHOUODUUCULUN




SC11B    SC11B    01013   013   039   064   ATLA
                                                   ©
                                                        FT
                                                              UO




SC13     SC13     00993   013   035   065   ATLA
                                                   oO
                                                        tT




SC14A    SC14A    00991   005   038   061   ATLA
                                                   oO
                                                        TFT
                                                              +




SC15     SC15     00992   013   035   062   ATLA
                                                              N




                                                   oO
                                                        TFT




SC15A    SC15A    00992   013   035   062   ATLA
                                                        FT
                                                              ©




                                                   oO




SC16A    SC16A    00991   005   038   061   ATLA
                                                   YH
                                                        O
                                                              CO




SC17A    SC17A    00999   013   039   062   ATLA
                                                              Oo




                                                   HW
                                                        O




$C17B    SC17B    01001   013   039   065   ATLA
                                                        oO




                                                   w




SC17C    S$C17C   01002   013   039   064   ATLA
                                                   wo
                                                        +




SC18A    SC18A    01003   005   035   061   ATLA
                                                        tr




                                                  oO
SC18B   SC18B    00994   013   035   062   ATLA




                                                  Oo
                                                        +r
SC18C   SC18C    00997   013   035   062   ATLA




                                                  Oo
                                                        OO
SC19A   SC19A    00999   013   039   062   ATLA




                                                  Oo
                                                        O
SC19B   SC19B    01002   013   039   064   ATLA




                                                  Oo
                                                        FT
SC20    SC20     00994   013   035   062   ATLA




                                                  Oo
                                                        O
SC211   $C211    01005   013   035   064   ATLA




                                                  ©
                                                        FT
$C212   $C212    01006   013   035   064   ATLA




                                                  ©
                                                        OO
SC23A   SC23A    01012   013   039   063   ATLA




                                                  ©
                                                        O
SC23B   SC23B    01008   013   039   064   ATLA




                                                  oO
                                                        OG
SC23C   SC23C    01007   013   039   063   ATLA




                                                  ©
                                                        O©
SC27    SC27     01012   013   039   063   ATLA




                                                  oO
                                                        OO
SC29A   SC29A    01005   013   035   064   ATLA




                                                  O©
                                                        FT
SC30A   SC30A    01004   005   038   055   ATLA




                                                  ©
SC30B   SC30B    00995   005   038   055   ATLA         OHO




                                                  4
                                                        KR

S$so1   Ssot     00898   006   040   051   ATLA
                                                        HM




SS02A   SS02A    00899   006   056   052   ATLA
                                                  NN
                                                        —~-




SS02B   S$S02B   00900   006   032   052   ATLA

SS03    SS03     00900   006   032   052   ATLA
                                                  NN
                                                        or




SS04    SS04     00901   006   032   052   ATLA
                                                  MD
                                                        oO




SS05    SS05     00902   006   032   052   ATLA
                                                  MD
                                                        Om
                                                              o




SS06    SS06     00903   006   006   052   ATLA
                                                  N
                                                        MO
                                                              oO




SSO7A   SSO7A    00904   006   006   052   ATLA
                                                  MOD
                                                        MOM
                                                              o




SS07B   SS07B    00903   006   006   052   ATLA
                                                  MOM
                                                        NM
                                                              Oo




SS07C   SS07C    00905   006   006   080   ATLA
                                                  MOM
                                                        MO
                                                              fo




SS08A   SSO8A    00905   006   006   080   ATLA
                                                  —~S
                                                        ~-
                                                              oO




SS08B   SS08B    00903   006   006   052   ATLA
                                                                     o
SS08C    SS08C   00904   006   006   052   ATLA




                                                  NO
                                                        oon
Sso8sD   SS08D   00906   006   006   080   ATLA




                                                  MO
                                                        mom
                                                                     MON
SSO9A    SSO9A   00907   011   032   052   ATLA




                                                  MOM
                                                        om
SS09B    SS09B   00908   011   006   052   ATLA




                                                  +
                                                        oO
                                                                     OOD




SS11A    SS11A   00909   006   006   052   ATLA




                                                  Oo
                                                        Oo
SS11B    SS11B   00910   006   006   052   ATLA




                                                  oO
                                                        Oo
                                                                     ODN




SS11C    SS11C   00911   006   006   080   ATLA




                                                  Om
                                                        Oo
$S11D    $S11D   00908   011   006   052   ATLA




                                                  Oo
                                                        Oo
                                                                     NN




$s12     SS12    00905   006   006   080   ATLA




                                                  OM
                                                        OO
SS13A    SS13A   00912   011   006   052   ATLA




                                                  OS
                                                        Oo
$S13B    $S13B   00908   011   006   052   ATLA

SS14     Ss14    00913   011   006   080   ATLA




                                                  On
                                                        Oe
                                                                     N




SS15A    SS15A   00914   006   056   051   ATLA




                                                  nN
SS15B    SS15B   00915   006   056   051   ATLA         ee




                                                  OD
                                                                     OO




SS16     SS16    00902   006   032   052   ATLA

                                                  KH
                                                                     oOo




SS17     SS17    00898   006   040   051   ATLA   MOM
                                                                     oO




SS18A    SS18A   00902   006   032   052   ATLA
                                                        mOUmNOUUDN




SS18B    SS18B   00916   006   032   052   ATLA
                                                  DN
                                                                     ON




SS19A    SS19A   00917   006   056   045   ATLA
                                                  NAN
                                                                     N




SS19B    SS19B   00918   006   056   052   ATLA
                                                  N




SS20     SS20    00915   006   056   051   ATLA
                                                  N
                                                                     ON




$S22     SS22    00917   006   056   045   ATLA
                                                        ~~
                                                                     DO




SS26     SS26    00919   006   056   051   ATLA
                                                  NN
                                                        Oo
                                                                     MOM




SS29A    SS29A   00920   006   032   080   ATLA
                                                  MO
                                                        OM
                                                                     DOD




SS31     SS31    00903   006   006   052   ATLA
                                                  CO
                                                        ©
                                                                     OM




UCO1A    UCO1A   00802   013   035   065   ATLA
                                                        oo
UC0O1B   UC01B    00923   013   039   063   ATLA




                                                   0
                                                        Oo
                                                                              oo
UCO1D    UCO01D   00945   013   039   065   ATLA




                                                   Oo
                                                        Oo
                                                                              Oo
UCO1E    UC01E    00968   013   039   062   ATLA




                                                   Oo
                                                        fF
                                                                              DOD

UC02A    UC02A    00804   013   035   065   ATLA




                                                   0
                                                        SFT
                                                                              OD




UC02B    UC02B    00805   013   035   062   ATLA




                                                   ©
                                                        TFT
                                                                              o




UC02C    UC02C    00804   013   035   065   ATLA




                                                   O©
                                                        O
UC031    UC031    00806   013   035   064   ATLA




                                                        FT




                                                   ©
UC032    UC032    00807   013   035   064   ATLA

                                                              GRAND TOTALS:   835
  Al     Al        AP      AP    AP         BH     BH    BH                                HP      HP    HP                                                   WH    WH
FEMALE UNKNOWN    MALE  FEMALE UNKNOWN    MALE  FEMALE UNKNOWN                           MALE    FEMALE UNKNOWN                                             MALE  FEMALE
VOTERS VOTERS    VOTERS VOTERS VOTERS    VOTERS VOTERS VOTERS                           VOTERS   VOTERS VOTERS                                             VOTERS VOTERS
  2        0       40     48      0       394    572                2                     50       59                         0                             941    1002




  oO
          o
                                                                                                                 °




                   40     47      0       448    455                2                     64       77                                                       1243   1256




  OD
                          9               675    725                                      24       13                                                       111     91




  nN
          ee
                                  oo
                                                                                                                 oo




                          11              177    242                                      7        12                                                        88     73




          ee
                                  Oo
                                                             oN
                                                                                                                 Oo




                          33              456    486                                      32      54                                                        1051   981




  NN
                  Oo
                                  lO
                                                             OO
                                                                                                                 Oo




                          3               634    590                                      16       10                                                        66     45




                  =
                   a
                                  =
                                                                                                              o




                          18              644    655                                      23       16                                                       294    274




  DN
          ee
                   Oo
                                                                                                              Oo




                                          297    381                                      8        4                                                         43     32




  DO
          ee
                                  i
                                                                                                              oc




                                           0      0                                       0        0




  Tt
          2
                   or
                         ow
                                          910    1212                                     22      18                                                        123    115




                   Oo
                                          528    655                                                                                                         31     25




                         +r




  oO
          >
                                  ee
                                          504    791                                              14                                                         28     23




  vt
          on
                         Oo
                                                          ooUmUmMDmDmUCOCOUCUMNLCUCCO




                                          790    888                                      18      18                                                         51     51




  N
          >
                   NN
                         ©
                                  >
                                          498    436                                      64      45                                                        238    189




                  oO
                                  =)
                                                          ODT




  ON
          oo
                  130    129              309    253                                     117      74                                                        1758   1284




  OC
          ro}
                                                          —
                                                                                                              omUmUCODWUmUCCOCOUCOUCUCODUWUCUCOUCUCOCOCO




                  20     18               79     38                                      25       12                                                        245    174
                                           o
            46    43         1476   749          47    44         532    307
            35    31         388    353          46    42         433    335




                                           o
            115   134        671    960          94    91         1290   1316




      ee
                        oo
            18    24          61     62          19    33         699    759




      ee
                        lo
            50    81         135     151         54    58         1095   1110




      ee
            20    14         118     185         11               204    168
            62    67         271    264          52    79         1217   1232




                        oo
            25    37         148     68          44    38         864    677




Oo
      ee
            24    35          74     55          29    24         559    434




Oo
                        oN
                                                            on

            175   132        411    357          142   97         2067   1250
            33    36         135    108          46    21         524    369




ODN
      >
                        OM
                                           om
                                                            Ooo




            127   99         171    127          71    45         710    488




      ©
                        0D
                                           Oo
                                                            0




            13    10         132    110          12    15         178    169




      ©
                        0D
                                           _
                                                            0




            32    25         144    120          26    35         252    173




ot
      2
                        GD
                                                            fo




                             881    907                           62     44




      2
                        GD
                                           on
                                                       oO
                                                            8




                             325    276                            15     12




N
                        OD
                                           tr
                                                            ~-




                             749    777                           21     31




T~
      2
                        oO
                                                       Oo




                             445    490                           26     56




W/W
      2
                        oO
                                                       o
                                                            OO




                             1200   1117                          60     75
                                           non
                                                            0




                             343    306                59         516    360




                        o
                                           a
                                                            OG




                             361    512                           13     18




      eo)
                                           N
                                                            oO




                             441    435                           28     15




      =
                        oN
                                           OO
                                                            +




            168   82         146    129          59               446    253
                                                            o




                             315    283                           17     11
                        OO
                                                            Oo




            10    10         161    114          13               234    182




      a)
                        of
                                                            fo




            12               997    1047         24               132    101
      or
            o
                                 N
                                                    o
                                                                           o
                   128                537    773              89   110                                                     998   762




      oe
            oOo
                                 Oo
                                                                           oOo




            oOo
                                 CO
                                                    oN
                                                                           fo
                                      348    391                                                                           24     14




o
                                 oO
                                                    +
                                                                         o
                                      653    635                   11                                                      68    59




Oo
      oe
            ON
                                      607    609                                                                           38    46




Nn
            ono
                                 rn
                                                    2S
                                                              6K
                                                                         oo
                                      660    1809                  14                                                      91    48




            oO
                                       71     62




OM
      ee
            WwW
                                 en
                                                    om
                                      686    660                                                                           73    64




OO
      ee
            oO
            isp)
                                 er
                                                              OO
                                                               i
                                      870    752                   28                                                      317   191




—
                                 )
                                                    +m
                                                              o
                                      429    364                                                                           34    35




~~
            33                        2168   659              44   28                                                      508   331




N
      ee
                    Oo
                                      588    844                   12




MO
      ee
                    co
                                      965    1084                  16                                                      102   96




                   nN




MOM
      ee
                                 oe
                                                    Towne
                                      712    657                   21                                                      131   126




            Nn




N
      ee
                                                    ooclUhc
                                      377    381                                                                           31    36




+
            mo
                                 ee
                                                    Mo
                                      960    1063                  16                                                      69    70




            +
                                      448    510    Oo        13   13                                                      47    65
                                                                         oomcoo0CcOmUCOTDWUCUTWUCOUOUCOCOUCUCOCOTCOCOCCO




      ee
            BN
                                                    lM


                                      1338   1554             12   13                                                      71    71




                   Ynonwowrwvt



            G
                                 >
                                      2008   1129             16   14                                                            10




            +r
                                 >
                                                                         or




                                      813    870                   24                                                      115   95




                   tn
                                 =)




      >
            oO
                                      324    297                                                                           43    35
                                                                         oo




      ©
                   8
                                      233    258              55   50                                                      909   891




                   Oo




      on
            45                        409    445              49   53                                                      888   812




                   oOo
                      WwW
                                                                         O00




            23                        600    756              29   21                                                      204   197




      oo
                                                                         Oo




                                      48     43                                                                            11
                                                                         oO




      eo)
                                      208    165                                                                           45    24
                               i
                                        63    54                           51     30




oo
      (oo
                   11    18            115   131        13                171    116




MW
      >
                                                                    oo
                   38    53            675   822        35    58          341    321




oO
      >
                                                                    fo
                   38    28             40    36        20    28          683    753




+
      >
                               >
                   121   144           558   636        156   134         1861   1575




      =)
                   82    37             26    36        22    29          994    1029




      >
                               oo
                                        39    36        11                318    309




      >
                               oO
                   37    38            178   176        32    39          882    603




      >
                               OD
                   21    38            181   123        38    27    ee    960    1001




      >
                               OD
                                                                    ee

                                        56    48              10          194    165




      >
                                                   Nn
                   122   109           707   747        105   117         816    660




      >)
                               ODN
                                                   Oo
                   30    47             47    46        42    43          1105   985




                                                   Oo
                         11             36    50                          357    379




                               oo
                                                   Oo
                         1             29    20               11          281    260




N
                               Oo
                                                   +
                   18    17            178   211        26    15          489    539




                               lLmwD
                                       113   133        18                101     77




ODN
                                                   oN
                   21    27            251   101        27    13          666    610




DOD
      ooloOlUmDD
                                                   OO


                   171   214           578   633        105   126         2238   2348
                                                   SO




                   31    37            37    36         17    24          1189   1251




KN
      oO
                                                                    eo




                   65    93            256   327        67    70          1317   1635




Oo
                                                                    >




                   79    87            325   401        87    100         1499   1524




oO
      oo
                   48    60            182   223        41    47          607    663




ST
                                                   o




                   47    54            172   178        50    73          1223   1381




N
      oo
                                                   Oo
                                                                    oo!




                   18    24            53    66         27    28          713    839




      fo
                                                   fo
                                                                    °




                   29    37            193   189        39    41          976    1049




      fo
                                                   oO




                   62    75            231   271        42    61          597    632
            63   90         385    391          44   62                       366    341




      on
                      oo
                                          o
            48   56         182    261          40   28                       968    1054




      >
                      Oo
                                          Oo
            36   56          78    100          28   34                       1317   1429




      >
                                          Oo
            14   19          18     14          11   11                       603    616




      >
                                          fo
                                                                              445    460




      >
            37   46          49     52          17   17                       1009   1049




      >)
                      °
                                          o
            14   20          18     18          16   20                       874    948




      °
                                          oc
            32   43         270    367          33   45                       773    990




      o
                      ee
                                          oOo
            13               44     65          11   24                       899    1145




      Oo
                                          YT
            22   32         181    260          27                            1119   1169




      oO
                      ee
                                          CO
            11   13          44     74          13   22                       334    394
                                                             >




            51   73         296    373          55   TA                       1362   1546




      oo
                                          Co
            14   16          57     88          17   28                       866    899




      O09
                      >
                                          oO
                                                             >




                 10          22     16                                        312    335




N
      0
                                                             oe




            37   33          97    160          14                            388    609




TF
      oOo
                                                             >




            28   22         346    308          46   36                       441    358




YT
      oD
                      >
            49   64                       NN    94   116
                            525    660                                        867    909




OO
      Oo
                      >
                                          ea
                                                             eo)




                            179    217




TFT
      De
                      eo)
                                          ¥F




                            1196   1570              10                        51     47




TD
                      =
                                          Oo




                            927    974                                         38     37




MN
            27   23         1048   1221         28   27                       235    192




MD
      °o
                      oo
                                          ON
                                                           oolOoOolmUmUlUDT




            38   59         243    305          37   68                       1166   1455




                      fo
                                          OD
                                                           o




DN
                                          tT
                                                           Oo




            72   80         423    517          62                            1059   1069
                      ON
                                          OO
                                                           Co




            QF   16         218    188          26                            298    196




      >)
                      OO
                                          WN
                                                           oO




                            538    540                                        60     50
                                                       o
                       1313   1846         24    26                                                                 99    124




      oo
            o
                       512     739                                                                                  22    27




      O09
            {A
                                     oO
                                                       oo
                       384    450          34    48                                                                 580   574




      fo
            ~
                       1203   1479         11    14                                                                 23.   34




Nn
      oO
            vv
                                     NE
                       1373   1944                                                                                  43    38




tT
                 oe
                                     OO
                       846    1411                                                                                  21    26




ONO
      on
            oN
                 >
                       1780   2396                                                                                  46    48




      ee
            NN
                                     noo
                       410    474                                                                                   22    14




DOD
      ee
                 ee
                                           +r
                       452    547                                                                                   19    15




                                     on
                                           N
                       479    638                                                                                   19    15




ON
                 >
                                     oO
                                           TF
                       169    197




      ee
                 >
                                     4M
                       890    1292                                                                                  24    33




                 >
                                           DON
                                                 Nn
                                                       0o0cUCDWUmUmUCCOTWUCUCOUUUCUCOUCOCOUUCUCUCOCOUCUCUCOUCOCOS




                       126    150




NO
      >
                 >
                                     ON
                                           wo
                                                              =




                                                 ©



                       467    517                                                                                   22    15
                                                       o




                       561    697                                                                                   54    59




o
      )
                 ©
                                                 @m
                                                       Oo




                       1001   1057                                                                                  180   184




      o
                 2
                                                       fo




                       629    736                                                                                   13    22




                 2
                                                 ot
                                                       oO




                       305    485                                                                                         12




                 2
                                                 DOD




                       1597   2134   12    11                                                                       31    47




      o
                 eo)
                       332    416                                                                                   12




tr
                 o
                                           Oo




      oOo
                                                 OO
                                                       ooo




                       1166   1484                                                                                  32    30




oO
      fo
                 oOo
                                     NN
                                           Oo
                                                 Oo
                                                       ol




                       521    604                                                                                   11    13




      fo
                                           N
                                                 +




                                     OO




                       383    465                                                                                   15    13




N
      28
                 ool
                                     tT
                                                 a
                                                       OCUmD




                       1204   1704                                                                                  39    39




St
      o
                                     BD
                                                 =
                                                 Soo
                                                       o




                       952    1211                                                                                  45    43




CO
      ©
                 Ol
                                                 &
                                                       oOo




                       290    300                                                                                   27    11
            Nn
                                                                        761    1007                          25     25




            OC
                                                                                      On
                                                                                                      oo
                                                                        747    871                           63     56




Oo
      en
            Oo
                  oo
                                                                         495   640                           13     14




Oo
            MO
                              ee
                                                                                      ON
                                                                                                      O00
                                                                         835   997                           22     36




N
                              ee
                                                                                                      0D
                                                                         879   1148                          20     22




OO
                                                                                                      GD
                                                                         672   1086                          25     21




                                                                                      vt
                                                                                                      GD
                                                                         809   1077                          21     30




KrF
                  =~
                  wo
                                                                                      no
                                                                                                      GD
                                                                        1581   1737                         412    398




Oo
      —
                  ©
                                                                         211   240                    BD     71     61




Oo
                  Oo
                                                                                      ON
                                                                                                      oO

                                                                         437   668                           44     33




      )
                  OD
                                                                         707   750          24   19          55     59




NN
                  ©
                                                                                      DN
                                                                                                      °o




                                                                         448   480          17   14          33     37




o
      oe
                              ee
                                                                         340   369                           30     19




om
      ee
                  FO
                        o
                                                                                      DN
                                                                                                      oO




                                                                         420   524          11   10          35     34




&
      ee
                                                                                      TFT
                                                                                                      oOo




                                                                        1147   1337         14   14          42     51




      ee
                  MN
                                                                                      FT
                                                                                                      OD




                                                                         403   504                                  10




                  OM
                                                                        1118   1485   O     13               38     46




                  F




      =
                                                                                      YN
                                                                                                      ODN




                                                                        1261   1282         21              250    231




      >
                                                                                      MOM
                                                                                                      GD




                                                                         274   357                           10     18




                  or




      >
                                                                                                      TFT




                                                                        1080   1385         10               48     52




      >)
                  Oo
                                                                                      FTN
                                                                                                      OD




                                                                        453    429                           36     35




Nn
                  4M




      rn
                                                                                                      OD




                                                                        700    959          10               53     34




      on
                  Ww
                        oo.cmUmcUcPClcUlUlmhUmUCcCOUmUCOUmUCOUCcCCUCO
                                                                                                      OD




                                                                         104   36                            27    21




OM
                                                                                                      ot




           11                                                           1074   629          20   11          73    57




MN
      a)
                                                                                                      o




           340   357:                                                   220    249          68   73         1400   1574




OO
                                                                                                      oO




           43    31                                                      79    111          27   25         379    359
             86    91         102    105         55   66           760    736




       oo
             19    28         77     103         20   20           294   300




       0
                                           Oo
             74    78         148   239          40   47          1036   1231




       0D
                                           o
            67     89         141   215          58   82          622    795




       0D
                                           oO
            26     17         31     47          10   14           165   235




       GD
                                           fo
                             125     178         42   61           103   109




       OD
                                           fo
                                                            i
            56    56          49     50          24   20          581    657




oN
       GD
                                           fo
            28    29                  10                           146   167




MO
       OD
                                           oD
            241   277        188    208          63   85    >     1459   1506




rT
       OD
                                           0D
            45
                                                            >

                  59          33     27          32   24          723    751




OD
       oO
                                                            >




            99    91         202    263          72   81          1097   1367




       te
                        +
                                           MN
                                                            er}




            115   102         62     68          33   44          546    587




      o
                        +
                                                           o




            279   277        203    233          71   90          1263   1242




OWN
                        +
                                           DOD
                                                           oOo




            93    101         55     57          14   20          193    194




      o
                        oO
                                           GD
            12    15          14     ra                           375    448




Oo
      Oo
                        Oo
                                           OD
                                                           ODN




            25    18          59     83                           147    180




      fo
                        Oo
                                           to
                                                           DOD




            63    60         86     122                           191    176




N
      So
                                                           oO




            39    29         91     126                           761    879




WO
      0
                        oN
                                                      ~




            156   172        101    114                           1042   1064




      0
                  o
                        OD
                             89     130                           40     39




      809
                  Oo
                        OD
                                                      om
                                                           ee




                             35     38                            89     102




      OD
                  fo
                        OD
                                           o
                                                      oO
                                                           ee




      GBD
                        GD
                                           Oo
                                                      +
                                                           ee




                             40     38                            138    136




      GD
                        GO
                                           fo
                                                           ee




                             22     18                            294    335




      Oo
            oo
                                           8
                                                      OO




                             17     14                            179    167




      ot
            M4
                        oO
                                                      =
                                                      o
                                                           oo)




                             303    441                           190    179
     10    369    439        15         183   192

           96     101                    68    72

12         395    369        10    14   110    92



           14     20

          663     739        16    19   43    39

           60     72

          284     300                    12    10



           122    144
          320    339                    12    11

           52     52

           86     115                         10

          143    175

          104     90



          264    378                    12

          849    907        52    54    350   280

          1122   1286       57    67    205   198

          768    1007   2   41    37    102   94

     11   338    362        31    29    339   302

          118    130                    87    74

          156    161                    12

          536    641        21    16    93    110

          1644   2047       105   108   187   182

          570    660        13    24    47    39
             ono»
                                 1799   2326          28    35          61      71




       i
                                                                 o
                                  862   1233          17    17          35      46




       ee
                                 468     554          15    14          40      38




oN
       >
             oor
                           >
                                               ao
                                 1286   1626          81    69          180    184




DO
       >
             GF
                           re
                                               ©
                                                                 ON
                                 1703   2295          83   103         287     336




OD
       =
             &F
                           OO
                                               0
                                 245     344          12    1           11     20




0D
       >
                     N
                           OD
                                               0G
                                                                 oo
                                  84     105          11                26     33




0D
       =)
             DDG
                           90D
                                               oO
                                                                 oO
                                 118     155




OGD
             wLH
                     ON
                           0
                                               oD
                                 283     92                      oO     47     15




OD
      oo
             Oo
                     O
                           O09
                                               oD
                                                                 8

                                         10




Oo
      oO
            oO
             2
                                               mM
                                 841    835          128   118         607     590




      oD
                          Oke
                                               -
            556     589          197    197          45     56         877     859




tN
      OD
                          NR
                                               os
            384
                                                                 o




                    417           65     69          22     25         192     188




TFT
      GOD
                          Ot
                                               N
            419
                                                                 fo




                    412          133    214          46    48          521     634




OO
      Oo
                          Se
                                               OC
             40
                                                                 Oo




                     46           34     34          13     12         142     152




      o
                                               Oo
                                                                 Tr




            196     186          103    124          33    40          294    330




oO
      Oo
                          ao
                                               0D
                                                                 OD




            233     237          118    119          43    39          918    964




      oO
                          oO
                                               09

            33
                                                                 GBD




                     34          23     28                             64      74




ON
                          MN
                                               OGD




            76
                                                                 GB




                    83           72     78           25    29          329    327




                          +
                                               oO
                                                                 Oo




            150     158          141    141          50    56          588    651




Oo
      ee
                          Oo
                                               oe
                                                                 HS




            248     301          149    193          37    42          647    685




Oo
      ee
                          Oo
                                                                 o




            626     624          245    291          51    80          895    1015




N
                          O80
                                                                 Co




            196     189          149    143          59    63          827    839




+
                          O
                                                                 fo




            206     231          179    261          88    100         771    855
            125     144          194    194          65    96          591    733




      eo)
            203     215          166    209          42    56          985    1064
                                                              186   206         93     98                             22    27          839    909




         oo
                                                                                                                                  >
                                                              108   125         53     53                             21    21          754    833




                                                                                                                                  >
                                                                    10                                                                   96    112




                                                                                                                                  >
                                                              216   222         74     97                             32    30          757    792




                                                                                             oclcUOmUCCOCOUWUCOCOCO
                                                                                                                                  >)
                                                              33    46          63     69                             46    61          243    223




oO
                                                                                             oO
                                                              85    103         100   115                             52    66          832    941




N
                                                              68    79          114    92                             27    36          1018   1024




N
                                                                          Nn
                                                              104   115         238   270                             67    84          1242   1405




                                                                          OC
                                                              149   154         56     57                             33    42          916    937




                                                                          Oo
                                                                    14          17                                          19          271    273




                                                                          Oo
                                                                                                                                  o




                                                              24    37          48     42                             30    36          988    1016
                                                                                                                                  oOo




                                                              26    31          43     36                             16    22          699    741




     ooOomUmUCODWUCODWUCOWUUUCUCODUWUCODOUCUCOUOCOUOCOTOOOT
                                                                          o
                                                              43    55          76     70                             39    33          1435   1432




                                                                          fo
                                                                                                                                        114    113




     OTD
                                                                                                                                  oo




                                                              99    103         96     90                             29    43          1162   1186




     CCT
                                                                          o
                                                                                                                                  Oo




                                                              137   157         260   323                             110   106         1357   1559




     CT—
                                                                          oOo
                                                                                                                                  oO




                                                              69    57          219   322                             64    88          469    470




     DT
                                                              150   140         226   299                             99    122         701    828




     DT
                                                                                                                                  o




                                                              14                19     11                             17    17          311    330




     DT
                                                                          -
                                                              49    55          41     53                             22    31          560    584




                                                                          rn
                                                                                                                                  oo




                                                                                                                                        183    189




                                                                          >
                                                                                                                                  oOo




                                                                                737   1028                            45    56          288    379




     DC
                                                                          >
                                                                                                                                  oD




                                                              62    75          117   154                             56    62          1733   2113




     DT
                                                                          >)
                                                              57    76          123   133                             61    65          1398   1506
                                                                                                                                  ODN




                                                              70    81          346   507                             142   172         1417   1489




     on
                                                                                                                                  OO




                                                              18    22          46    36                              20    29          701    721
            38   63           304    352         118   158         648    719




                                           aon
            4    44           159    183         62    55          989    1065




      So
                       oo
                                           oO
            16   14           335    416         116   140         197    180




                       09
                                           oO
                              M      39          83    58           66     59




      oo
                       80
                                           Oo
            22   32           43     57          36    42          811    1065




      oO
                       09D
                                           oO
            35   46           86     94          34    35          1730   1799




      oO
                       0D
            37   36           54     51          12    15          707    709




+
                       GD
                                           oo
            28   40           60     63          42    30          1409   1514




OM
                       OD
                                           oD
            15   24           183    221         43    65          886    1014




THT
                       KT
                                           oO
            47   55           94     116         38    59          1402   1540




      ee
                                           De
            87   101          63     64          21    37          792    894




NN
      ee
                       DOD
                                           =
            56   65           154   200          89    98          1232   1319




                       Ke
                                           o
            35   34           102    92          27    27          708    135




NN
                       KF
                                           oOo
                                                             ee




            29   24          235    241          83    83          886    994




      ee
                                           fo
                                                             ee




            45   52           61     58          19    23          767    818




DN
                       DGD
                                                             >




            66   62          122    171          29    34          875    923




N
      =
                       GD
                                                             >




            60   64          147    208          53    56          1127   1212




      eo
                       oO
            86               482    736          113   152         1060   1216




      eo)
                       oe
                                                       o
                                                             =)




                              16     14




      o
                 oo
                                                       f




                             779    920                            12     25




      Oo
                 +
                                                       0




                             864    1020                           20     22




      fo
                 ST
                       °
                                                             ooo




                             550    672                            15




      o
                 CO
                       o
                                                             8




                             278    320                            137    154




      Oo
                       oc
                                                             o




                             257    337




      fo
                       fo
                                                             Oo




                             1242   1679               22          49     51




      8
                       oO
                                                             fo




                             933    1288               15          36     52
          210    284                  41    45

11        1380   1904       23   35   208   243

                  14

          669    905        19   19   37    36

     10   1423   1922   8   12   23   86    67

           20     52

          221    263

          263    327

          273    375                  15    13




     11   647    881             13   18    21

          744    882                  12    20

          642    888             12   25    16

          757    877             15   26    29

          581    799                  15    25

          627    787                  15    25

          997    1251   3   16   17   81    80

          381    466                  16    11

          1549   2026   5   24   31   73    101

          917    1175       11        14    16

     11   1865   2467       15   11   47    49

          15:     36



          469    608                  15    20

          140    321
     °
                                                          °
                            312    410                          19     12




oo
                NN
                            782    934                          39     36




Oo
                                                          ee
                             77     86




     ee
                ON
                                                          ee
                            594    715          16              33     23




ON
     ee
                Do
                                          >
                            947    1156         11   13         28     29




OM
     ee
                       ee
                                          >
                                                          er
                            615    821          10   17         32     33
                            1351   1916         50   63         89    104




+
     ee
                NOH
                                          a
                                                          )
                            1375   1801         14   26         37     54




Oo
                OG
                       ee
                                          =)
                            174    250                          17     17




     ee
                YH
                                          no
                                                          oo

                            919    1224         14   22         22     30




                MO
                      =
                                          Nn
                                                          0




                            873    1109              11         24     29




     eo
                N
                      >
                                          Om
                                                          0D




                            1206   1442              26         30     35




     no
                                          OD
                                                          GD




                            45      73




                      eo
                                          oOo
                                                          OD




                            408    513                          13     17




     oo}
                      =
                                                          oO




           67   63          133    161          49   57        1748   1892




     °
                      no
                                          or
                                                          oO




           10   10          81     94           16   20        376    429
           18   23          144    206          28   41        297    335




NN
     oo
                      oo)
                                          ODO

           23   38          75     97           37   31        453    559




YT
     fo
                                          Kr




           99   104         326    458          87   91        886    1043




CO
     Oo
                                          OD




           19   19          37     24           12   15        730    763




ee
     fo
                                          GD




           19   18          23     a1                17        631    687




     oO
                      o
                                          oO




           29   23          25     26                          400    543




     GB
                      oOo
                                          oO




           21   17          62     61                12        227    258




     GD
                      oOo
                                          oc
                                                          oo




                14          32     35           16   17        231    337




     oO
                      fo
                                          Oo
                                                          fo




           72   69          225    265          38             417    420




     oO
                      oO
                                          fa
                                                          oO




                            32     26                          232    282
                                             31   33          51     84                                       15     22         163    195




                                                       oo
                                                                                   oN
                                             31   36          160    201                                      35     31         376    412




          ooo
                                                                                   OU
                                             33   45          102    101                                      25     37         1143   1249




          Oo
                                                       ON
                                             59   60          61     60                                       26     33         1369   1411




          oO
                                                       ST
                                             54   69          372    483                                      125   120         1039   1118




      o
                                                                                   OOoOCOlUlUlU
                                             16               110    100                                      135   108         328    355




                                                       o
                                                                                                                          ne
                                                              53     57                                       25     20          55     46




      oo
                                                       Oo
                                                                                 or
                                                                     11                                                         146    147




                                                                                 ee
                                             44   69          123    149                                      39    40          939    1023




                                                       OT
                                                                                 er
                                             26   29          127    163                                      57    61          613    711




                                                       OD
                                                                                                                          >




                                             18   22          78     138                                      31    39          340    381




                                                       OG
                                                                                                                          >




                                             10   13          16     12                                       15    25          552    573




                                                       OGD
                                                                                 >)
                                             20   16         602     739                                      69    104         323    343




                                                       OD
                                                                                                                          oo)




                                             16   18          175   258                                       33    42          371    479




      o0clUmMDWUUCUCODUCOCOUCOUCOCTOCOCOCC
                                                       OD
                                                                                oo
                                             17   22          43     31                                             17          811    899




oN
      CO
                                                       oO
                                                                                                                          —




                                             37   42         263    362                                       60    74          1093   1181




OD
                                                       te
                                             12   15                 21                                                         240    235




OD
                                                       °o
                                                                                                                                92     91
                                             48   39         507    684                                       52    70          661    643




Hr
      ee
                                             28   37         295    404                                       56    53          501    544




OD
      ee
                                             47   48         356    372                                       53.   72          481    492




      >
                                                                                                                          >




                                             32   46         308    401                                       43    69          653    779




ODN
      >
                                                                           MOUODOUlUCOUNDUCUCUCOCOUCMLUMCUN
                                                                                                                          )




                                             51   52         622    917                                       93    132         593    608




OH
      ©
                                                       o
                                             68   76         188    267                                       38    74          802    838




r+
                                                       oO
                                             27   39         113    175                                       12    18          496    551




oO
      oo)
                                                                           UHC




                                                             1396   2003                                      25    29          69     71
                                                       158      198




      a
                    oOo
                                                oo
                                                        0        0




      en
                    NN
                                                                                              °
                                                       175      225




yr
      ee
                                                oOo
                                                       1794     2713           40      53            72       83




Oo
      >
                                                fo
                                                                                              oo
                                                        16       10                                  2




MO
      >
                                                8
            10




                                                                                              Oo
                                                       1125     1577           56      86            84      121




WW
      =)
            10



                                                                                              Oo
                                                       785      1127                                114      233




Oo
                    OOClUODOUlUlUlUOUCUMODCUM
                                                                                              Oo
                                                       110      174             2       1            19       36
729        13333   14293                        134   152288   182043   634   10163   11432        148100   153401
  WH         OT     OT    OT         UK    UK     UK
UNKNOWN    MALE  FEMALE UNKNOWN    MALE  FEMALE UNKNOWN    TOTAL
VOTERS    VOTERS VOTERS VOTERS    VOTERS VOTERS VOTERS    VOTERS

    2       36     63      0       206    212      5       3639




   o
            53     54      3       278    240      7       4281




   oO
            13    26                89     77              1866
            6      9                47     44              726




   or
                          o
                                                  N
           33     53               201    227              3649




   oOo
                          Oo
                                                  OM
           20     15                78    85               1576




   fF
                          oO
                                                  N
           35     39               121    147              2295




                          +
                                                  TK
            5     42               42     45               879




   DO
            0      0




   oO
           25     28               151    182             2813




                          ooo
                                                  OR
                  12               60     80              1423




  oo
                          lO
                                                  +



           11      5               53     75              1533




  2
           10     31               104    116             2098




                          o
                                                  NN




           19     25               107    110             1754




  oO
                          Oo
                  0                                        11




  Oo
                                                  OK




           61     61               323   237              4761




  MM
                                                  OO




                  12               39     37               714
                  N
                                      a
       86    82         353    183           3986




                  OC
                                      Oo
       39    39         135    104           1996




                  MO
                                      ©
       57    70        314    267            5416




                  TF
                                      rr
       17    24         132    108           1961




                  -
 11




                                      Oo
       42    49         193    146          3184




N
                  Oo
             16         45     46            848




TF
                  Oo
                                      OFT
      45     55        251    213           3826




OO
      46    33         159    101           2251




OC
                  Oo
                                     NT
      30    20          89     £2:          1459




                  N
                                     eRe
      94    62         382    276           5476




ON
                  OO
                                     tT
      17    22          76     81           1479




M
                  O
                                     HM
      30    33         155     75           2147
            19          55     43            773




                                     O
      12    14          79     42            961




Dro
      30    24         113     98           2196




o
                                     Oo
                       42     31             736




Oo
                                     Nn
      20    15         102    82            1835




fo
      13    18         58     71            1204

                                     N
      35    33         147    142           2867




or
      41    48         198    135           2273




Oo
      12    10         43     29            1023




0D
      13    18         61     51            1086




MN
                                     o




      35    23         73     31            1494
      10    12         47     26            730




DN
                                     ON




                       64     38            854




oO
                                     Ow




      36    39         149    124           2720
ne
                                     o
                                     2S
       79    91        261     262          4295




oO
                                             21




Oo
                                     ot
                        49     27           887




                                     wD
      28     22         113    89           1709




oO
       18    20         90     67           1521




Oo
                                     oO
       15    50         89     89          2918




fo
                                     o
                                            148




0
                                     oOo
       11   23          70     78          1701




Mm
                                     +
      43    48         165    105          2674




O09
             14         54     41          1007




tT
      87    47         375    152    20    4531




                  =
      19    19          40     43          1609




OH
                  o
      30    32         164    125          2660




                  Oo
      30    30         117    100          1970




                  2
            10         60     49            961




o
      16    16         136    140          2517




co
      18    10         64     69           1275




fo
      48    35         180    199    11    3558




oO
      43    29         52     36     12    3387
      23    18         119    137          2240
      15    13         43     40           829
                                     oO




      35    52         181    150          2888
                                     Oo




      45    46         215    181          3262
                                     ~




      30    42         109    111          2155
                                     ON




                                           136
            12         26                  519
                           10     11              244




                   oO
             11           34     42               680




                   MOM
                                       -
                                            t+
       38    62           154    113              2754




                   Fr
                                        tr
       22    20           101    89               1865




oO
       64    89           372    325              6066




                   ND
       27




                                        DN
             18           133    116              2506




OWN
       11                 48     47               847




                   ODO
       35




                                        t+
             23           144    126              2323




NM
                  KF
       24




                                        Oo
             42           145    157              2767




DO
       10                 45     38               591




oO
                  Oo
                                        ON
      56    77           241    219              4003




RK
      34    33           155    141              2721




                  oC
            1             51     46               971




                  fo
                          45     40               720
      17                 110    106              1756
            16            33     35               551




o
                  DDN
                                       Nn
      16    13           128    102              1993




Oo
                                       OO
      92    116          441    457              7555




Oo
                  HMO
                                       Oo
      16    15           146    121              2928




+
                  OS
                                       @
      47    55           238    249              4439




=
oO
      45    68           296    245              4790




                  o
                                       Nop




      37    39           117    153              2226




                  Oo
                                       KR




      45    44           216    193              3701




                  oO
                                       oO




      14    17           117    117              2039
                                       ~




      30    26           166    475              2963
                                       Ww




      25    33           148    158              2348
  N
                                            ao
               a    52          139   131         2120




                          oo
                                            on
               30   34          174   182         3070




  oOo
                          fo
                                            Oo
               23   28          163   136         3442




                                            FF
               11   13           76    64         1485




  ON
                                            TF
                                 43    54         1063




 DOH
                          or
                                            TF
               15   19          111   120         2551




                          er
                                            TFT
               11   10          102   102         2163




                                            KrF
               35   55          165   217         3041




 OOONORe
                          >
                                            N
               13               150   130         2527




                          er
               22   30          173   173         3279




                          )
                                            DOD
                                53,    69         1045




                          r
                                            oOo
               27   51          240   271         4435




 UOLUMCLUOUN
               13   23          109    92         2231




                                            +t
                                45    47           818




                          OOO
                                            oOo
               13   28          72    97          1579




                          +r
                                            oOo
               23   27          116   86          1847




Oo
                          oO
               52   51          197   210         3812




oO
                          8
                                            WN
                                20    20          464




fo
                                            MO
               29   27          168   178         3307




oO
                                            MOM

               20   18          123   106         2275




Oo
                                            ©




               35   33,         159   171         3221




N
                                            M




               27   43          191   235         3880
                                            ©




ON
               52   56          189   213         3895




oOo
                                            on




               14   26          72    58          1177




oO
                                            Ww




               19   13          78    65          1391
                                       Nn
                                                                          non
                             36   33                          193   221          3954




                                       OC
                                                                          Oo
                             13   18                           77    62          1499




                                       Oo
                             36   32                          149   178          2528




                                       Oo
                                                                          ON
                             24   18                          160   159          3137
                             30   37                          173   229          3911




                                                                          DOON
                             20   41                           91   112          2589




oMmMmUmUCOCOUCUCOUCUCOCUCO
                                       OTN
                             38   40                          208   247          4884
                             10                                51   60           1068
                             10                                52   60           1182




oo
                                                              54    76           1317




                                       OOUOlUlUlUCODCUCUCOD
                                                              24     19          431




                                         =
                             20   21                          124   130          2584




olOlhlUlO
                                       o
                                                               15   18           330




                                       Oo
                                                                          oO
                             10   18                          89    57           1216




                                       fo
                                                                          Oo
                             10   24                          86    78           1598




N
                                                                          oOo
                             37   26                          166   134          2857




oO
                                                                          Oo
                                  11                          83    78           1591




oO
                                                                          +
                             10                               35    36           910




  =
                                                                          BF
                             38   42                          198   200          4350




o
                                  11                          52    34           875




                                       oO
                                                                          oN




                                  39                          134   166          3112




                                       oO
                                                                          NN




oo
                                  19                          57    61           1315




oD
                                       +
                                                                          o




                                  1                           44    38           990




Oo
                                       N
                                                                          Oo




                             34   48                          156   238          3561




oO
                                       OC
                                                                          @




                             11   16                          111   98           2530




oD
                                       oO
                                                              45    40           744
        14   17                                    93    94        2061

        15   30                                   100   104        2011




oo
        11   17                                    65    84        1358




Oo
        22   24                                    90    93        2149




lL6hO
                         oO
                                                              Oo
        17   18                                   114   139        2385




                                                              Oo
        17   19                                   96    114        2077




                         NO
                                                              O©
        18   22                                   88     97        2192




                         tT
        50   53                                   282   254        4909




                                                              OW
             10                                   35    24         679




                       oo
                                                              vr
        14   18                                   67    73         1394




                       fo
                                                              oO
        13   13                                   90    89         1854




                                                              +
        18   16                                   69    59         1207




o
                                                  48    34         876




Oo
                                                              NN
        10   13                                   36    54         1165




Oo
                                                              MO
        28   29                                   132   156        2972




fo
                                                              tT
                                                  56    44         1055




28
                                                              HM
        30   30                                   132   158        3086




N
                                                              DB
        42   31                                   216   161        3589




                  o
                                                              OC
                                                  49    27         763
                                                              Oo

        17   25                                   139   130        2928
                                                              Oo




        13   12                                   62    44         1111
                                                              st




        {5   20                                   97    105        2023
                                                              N




                                                                   219




                  oclUmODmUmlmlUTHUlUlUCUUCUMNM
                                                              N
                                                              Oo




        30   20                                   80    37         2095




                     i
                                                              oO




        67   76                                   319   380        5163

        19   22                                   67    78         1247
       18   37          152   132           2353




                                      +N
       11    17          52     55          1005




                                     YT
      30    33          185    205          3360




                   ee
                                     YT
      27    31          127    187         2455




                   ee
                                     ©
                         33     59          652
      12    19           60     48          765
      21    20          101    106         1746




                                     ONO
                        27      27          465




                   >
                                     CS
      66    66          249    286         4715
            19          113     94         1934




                  o
      48    45          236   258          3876




                                     tot
      28    26          120    110         1851




                                     DO
      58    67          272   292          4372




                  o
                                     oc
      21    15          59     69           901




                  oO
            12          38     37           987




                  oO
      10    12          57     55           722




                  fo
                                     N
      10    13          70     75          918




7m
                                     OC
      28    26          124   115          2299




09
                                     MO
      43    41          177   201          3200




0D
                  So
                        26     19          373




            N
                  foc
                                     o




                        21     19          312




oO
                  oO
                                     oOo




                                            18




Oo
            ON
                  OG
                                     oO




                        25    17           403




GB
      oN
            Ke
                  os
                        52    59           802




aoa
      WY
            OO
                  °o
                        19    22           428




      =
      KR




co
            -
            wo
                        69    62           1326
      16   25           89    81         1445




                                   oo
                        21    20          414




                                   Mm
     17     12          78    64         1188




                                   OC
                                           13




                                   fo
                                          37
           20          103    69         1743
                        10                157




oo
            co
                 ee
                        38    24          117




fo
Oo
           Soy
                                   oOo
                        15    14          313




8
           F
                                   oO
                        31    33          786




           +
                                          126




oo
           +
                 oo
                                   ON
                        17    11          259




2
           DW
                 no
                        15    13          371




o
     or
                 no
                                   -
                              13         234




           wD




Oo
     Oo




Oo
     WwW
            vt
                 oo!
                                   ON
                       28    31          752




                 N
                                   MO
           44          196   163         2968




ON
                                   Ke
     44    44          162   184         3408
                                   TFT
     29    30          107   114         2352




                 o
                                   CO



     18    21          105   83          1651




                 Oo
                                   +




           11          28    35          508
                                   o




                       26    22          400




                 oo
                                   Oo




     24    29          86    80          1656




                 Oo
                                   NN




     44    49          217   235         4855



                 lo
     12    17          73    74          1542
 o
                    o
                                          6,
        45    78           222    250            4954




 Oo
                    Oo
                                          Oo
        24    43           118    155            2574




                    0D
        10    16           69     62             1306




 ON
                    OD
                                          NYO
        29    48           209    235            3988




                                          DOD
        47    86           336    364            5721




 ODO
              oO
                    NOD
        10                 38     48             755




 OD
              Mm
                    OD
                                          DOG
                           18     16             310




 oO
              OO
                    DGD
                                          oO
                                  20             319




 oO
              FT
                    oO
        10                 90     20             579




oOo
              CO
                    oe
                                                  17




=
       46    54           216    188            3756




o
                   oo
       84    75           246    235            4050




FO
       40    43           119    119            1702




Oo
       35    58           169    200            2912




TFT
                   oo
                                         Oo
                           37     53             585




                                         OO
       27    30           113    109            1593




NM
                   -
                                         Ds
       48    52           155    177            34117




                   OO
                                         <
                           19     24             322




Oe
                                        Nn
       14    21            80    82             1225




N
                   OO
                                        0
       44    32           141    155            2320




oO
                   +
                                        MOM



       39    46           173    201            2779




O
                   oc
                                        DO




       69    79           281    288            4574




+
                   Oo
                                        tT




       Mw    49           184    161            2914




MO
                   Oo
       35    45           215    196            3200




St
                   eo
                                        MN




       46    63           156    180            2598




~-
                   o
                                        —-S




       37    58           191    197            3437
                   i
                                       Nn
       44    42          167    138           2784
             29




                                       Oo
       40                132    104           2283




  o
                   oe
                                       CO
                         21      19           279




  ”
       38




                                       +
             36          137    140           2585




                   >)
       15    25          72      67           936




 oO
       28




                                       N
             43          167    141           2681




 wt
       28




                                       OO
             33          150    148           2824




                   oo
       72




                                       KF-
             51          216    243           4126




                   fo
       20    34




                                       #4
                         178    164           2748




                   0D
                         30     41            694




                  0D
       17    19          141    135           2538




                  GD
       18    16          119    109           1882




                  GD
      29




                                       ao
            27          229    223           3707




                  GD
                                      oC
                         21     19            299




                  oO
      29




                                      Oo
            31          214    170           3273




                  oe
      51




                                      0
            57          311    307           4764
      20




                                      NM
            32          141    171           2132
      43


                                      M
            63          190    214           3089

                                      OO
                        42      46            820
      18
                                      oc
            23          114     93           1648




                  °
                        32     30            465
      35
                                      oN




            29          176    176           2968




or
                  or
      36
                                      0D




            33          249    259           4964




})b
      55
                                      oO




            53          215    242           4001




MOM
                  OM
                                      HM




      52    58          300    313           4980




Ww
                  Oo
      18
                                      oD




            14          102    111           1854
      47    66          157    167           2855




+
                  N
                                       +t
      37    42          174    165           3033




oO
                  OC
                                       ©
      25    42          142    128           1763




 -
                                       -
                        28     38            435




                  OO
      18    24          111    140           2402




                  +
      35    59          219    207           4389




                  o
      17    14          109    93            1863




                  oO
      25                193    165           3608




                                      On
      31    33          157    153           2834
      37




                                      FT
            38         210    212            3858




Oo
      26




                                      MOM
                        149    147          2432




Oo
                                      TM
     36     42         207    204           3716




+
                                      +
     22    23          112    136           2064




WO
     42




                                      vr
           42          184    208           3068




                                      Ww
     23    24          110    117           2124




o
                 oo.
                                      =
     32    38          166    156           2678




ww
                 fo
                                      +,
     30    32          157    175           3334




no
                                     OD
     72    89          253    370           4727




oO
                 o
                                             40




Oo
                 Co
                                     DN
     16    29          106    134           2048




fo
                 fo
                                     N



     22    22          111    139           2245
           15          64     81            1426




                 oO
     10    17          54     70            1068




                 Oo
                                     DDO




                       37     38            712




                 fo
                                     HMA




     25    41          195    254           3585



                 oO
                                     AW




     32    31          139    185           2743
 o
       13    12         28     35           687




 fo
                                     ono
       43    52        251    260           4437




                                     oO
                                             41




                                     Mm
       24    30         114   132           1998




                                     MOM
       32    46        203    196          4042




                                     oO
                                             89
       12    10         35     32           597
       11    13         36     36           712
                        33     49           780

                                            10


            21          85    103          1843
      11    21          79    95           1895
      20    28         86     94           1833
      19    19         75     65           1902




oo
      17    17         76     81           1626




0
                   =
                                    N
      13    22         91     69           1670




09D
      24    34         147    182          2846




OD
                                    N
            13         57     53           1022




oO
      42    40         243    289          4459




oO
                  a
                                    N



      17    27         107    138          2446




                  N
                                    N




      42    46         225    300          5105




oo
                  OD
                                    Oo




                                            59




fo
                                    OO




oO
                  OO
      12    13         55     55           1264



                  oO
            11         20     35           557
                   o
              17         40    52           880




                   Oo
        16    31         92    115         2073




                   fo
                         10     19          208
       22                74    92          1596




 ee
        15   23         127    173         2537




 ee
                                     oOo
        19   20         89     115         1784




 >
                                     Oo
       39    57         194    277         4176




 ee)
                                     ODO
       24    47         174    191         3775




                                     -
                        27      27          537




 oo
                                     NN
       27    36         140    126         2579




 fo
                                     DOD
       21    27         127     94         2330




 Oo
                                     MO
       29               150    156         3138




°
                                     °o
                        10      13          152
       12    19         30     71          1093
       4     40         250   273          4790
       13    15         64     63          1195
       27    33         70     83          1309
       15    17         108    99          1556
       52    80         199   259          3707




o
       14               84    111          1841




MOM
       1     13         86     89          1651




MD
       13    10         60     80          1230
       10    13         46     a           777




ODN
             14         37     56          806




ON
       28    39         90    107          1839
       6     8          35    29           680
       10    20           36     56           719




                                       NN
       17    31           87     93           1520




                                       ©
       31    20           165    195          3159




                                       ©
       28    33.          201    208          3563
       49    63           218    227          3959




                   Co
                                       Sot
       12    17           96     86           1390




                   oO
                                       SOC
                          33     29           343




                   Oo
                                       GO
                          20     25           386




                   Fr
                                       Oo
       23   44            177    166         2849




                   OD
       47   26           118    123          2080




                   OGD
                                       DN
            17            63     87          1229




                   oO
                                       AN
            11            83     68          1392




 oO
                   +
      50    65           167    196          2704




 Nn
                                       TN
      26    38           107    138          1711




wo
                   oo
                                       HD
      14    12           108     94          2089




                   fo
      48    61           194    215          3646




                   lO
            14            41     39           645



                                       MO
                          10     11          237




                   o
                                       o
      a4    53           186    247          3252




                   Oo
                                       m”
      24    51           164    161          2325




                   fo
      38    48           179    157          2352
      26    46           176    196          2789




+r
      56    86           254    288          3774




Oo
      38    30           165    172          2771




ODO
      14    13           98     103          1664




oO
      41    58           212    234          4167
                                                        18     26             423




oo
0
                                                       23      32             505




                                                                       no
                                         56            262     356            5513

                                                                               32




                                                oN
                                  28     31




                                                                       or
                                                       184     199            3525




                                                CO
                                  23




                                                                       MM
                                         40            128     189            2691




OoOmUmUCODWUCUCOWUCUCOOUCUCOOD
                                                Oo
                                                                       OO
                                                       20      20             392

648                              8663   10224   164   43816   44149   1261   796375
EXHIBIT 2
                                                                     Total # of
Precincts            Location                                     Registered Voters
O6D & O6E            Morningside Baptist Church Gym                     8401
07A                  Sara Rawson Smith School                           7567
06! & 07J            Peachtree Hills Recreation Center                  6986
O8E & OOF            Morris Brandon Primary Center School               6445
MLO3 & MLO7A/B       Hopewell Baptist Church                            6174
$C211/2              Oakley Elementary                                  5960
FAO1B                First Baptist Church of Fairburn                   5725
UCO2 A/B             Etris Community Center                             5548
O2L1                 Lutheran Church of the Redeemer                    5483
02D                  Butler Street Baptist Church                       5416
APO9A/B              Webb Bridge Middle                                 5266
APO1A                New Prospect Elementary                            5172
FCO3 & SC16A         Sandtown Park Gymnasium                            5123
UCO1 A/B/D/E         Feldwood Elementary                                5097
RWO03                Vickery Mill Elementary                            4989
RWO1                 Crabapple Middle                                   4963
EPO4A                Brookview Elementary School                        4961
08B & 08C            Chastain Park Gymnasium                            4923
O2W & 03F & O6L1/2   Peachtree Christian Church                         4918
12A                  Metropolitan Library                               4905
10D                  C.T. Martin Natatorium & Recreation Center         4881
EPO3A                St Stephen Missionary Baptist Church               4855
07D                  Buckhead Library                                  4788
Sso1                 Life Center Ministries                            4787
SS08 A/B/C/D         Hammond Park Gym                                  4774
MLO5                 Cogburn Woods Elementary School                   4770
02A                  Piedmont Park Magnolia Hall                       4761
RW22A                Hillside Elementary School                        4741
APO5                 Creekview Elementary                              4711
12K &12N             Pittman Park Recreation Center                    4699
JCO4A/B/C            Dr. Robert E. Fulton Ocee Library                 4668
FCO1 & SCO1A/B/C     WestLake High School                              4651
O6B & O6J            Morningside Elementary School                     4583
JCO7                 Wilson Creek Elementary                           4580
041                  Paul L. Dunbar School                             4531
02B & 05D            Saint Luke's Episcopal Church                     4502
$CO7 A/C             Bear Creek Middle School                          4473
SC15                 The Enon Church                                   4466
o7Cc                 Sarah Smith Intermediate School                   4445
O8L                  E. Rivers Elementary                              4437
MLO2 A/B                  Birmingham Falls Elementary              4426
SS15 A/B                  Sandy Springs Middle School              4419
RWO9                      Roswell High School                      4390
O9C & 10E                 Jackson Memorial Baptist Church          4379
01D & O1E                 Grant Park Recreation Center             4378
O7E & O7N                 Garden Hills Elementary                  4359
11B                       Ralph Bunche Middle School               4353
O6N & 06Q & 07H           Second Ponce De Leon Baptist Church      4343
10G & 10H1/2              St. Paul's Episcopal Church              4337
O3P1A & 03P2              Antioch Baptist Church Family Center     4307
02) & 02K & 06G           Park Tavern                              4305
01B                       Ormewood Park Presbyterian Church        4280
SS12 & SS14               Ridgeview Charter Middle School          4254
10B & 101                 West Manor Park Recreation Center        4238
02S & 05) & O5K           David T. Howard Middle School            4224
SCO9C & SC27              McNair Middle                            4161
SCO5A/D/E                 Cliftondale Park Community House         4147
APO4A/B & APO6            Alpharetta Crabapple Government Center   4142
12H1/2                    Cleveland Avenue Elementary School       4137
JC19                      Barnwell Elementary                      4126
CP051/B & CPO6A & CP07B/dCamp Truitt Senior Center                 4118
JCO1                     Shakerag Elementary School                4045
SCO8B                     Banneker High School                     4042
02F1/2                    Ponce City Market                        4029
RWO2                      Independence High School                 4004
FAO1A                     Open Word Christian Ministries           3995
SS11A                     Church of The Redeemer                   3971
01C & 01S                Dobbs Elementary School                   3965
09K                      NorthwestLibrary at Scotts Crossings      3952
AP12 A/B/C               Alpharetta High School                    3939
09G                      Fowling Warehouse                         3911
APO7A                    Alpharetta Elementary                     3882
O1F & 01G                FanPlex                                   3874
RW12                      Lebanon Baptist Church                   3862
09A                       Bolton Academy Elementary                3821
02G                       Helene Mills Senior Center               3821
SS26                      North Springs High School                3789
SC23A                     New Life Presbyterian Church             3777
HPO1                      Hoyt Smith Center                        3751
SCO9 A/B                  Burdett Park Gym                         3741
RW13                     Northwood Elementary                      3719
O7F                      Cathedral of Saint Philip                 3707
SS04                     Saint Jude Catholic Church                3707
EPO2 B/D/E                 Impact Church                             3698
SS17                       Temple Emanu-El of Greater Atlanta        3647
O1A                        Parkside Elementary School                3643
02L2 & 031                 Georgia Tech McCamish Pavilion            3629
RW10                       Roswell North Elementary                  3611
SCO5B                      Cliftondale United Methodist Church       3583
11G &12I                   Adams Park Library                        3582
113                        Deerwood Elementary                       3565
SSO9B                      Sandy Springs United Methodist            3564
o4v                        Dunbar Neighborhood Center                3554
UCO2C                      The Gathering Place                       3529
JC14 &JC15                 Dolvin Elementary School                  3523
SC18A/B/C                  Friendship Community Church               3512
MLO1 A/B                   Milton Library                            3441
JC11                       Johns Creek High School                   3435
EPO1B                      Bowden Senior Center                      3407
04w                       MorehouseCollege - Samuel H. Archer Hall   3392
APO21                     Alpharetta American Legion                 3362
APO1 C/D                  Haynes Bridge Middle                       3357
RW21                      Johns Creek Environmental Campus           3339
SS13A/B                   North Fulton Training Center               3320
SS06 & SS31               Sandy Springs Library                      3317
08)                       Sutton Middle School                       3278
MLO4                      Hopewell Middle School                     3271
SS19A                     Ison Springs Elementary                    3258
CP081/3/4/A & SC10        Tracey Wyatt Community Center              3256
O5A2                      Lang-Carson Recreation Center (RRC)        3256
O9E                       Dogwood Senior Center                      3225
03B & 03H & 091           Grove Park Recreation Center               3211
AP14                      Ocee Elementary                            3203
JCO9                      Taylor Road Middle School                  3201
01H & 05B/C               Liberty Baptist Church                     3174
SSO9A                     Mount Vernon Baptist Church                3166
SC29A                     S.L. Lewis Elementary School               3140
10A                       The Kindezi School - West                  3138
SC23 B/C                  Love T. Nolan Elementary                   3116
11C                      Fickett Elementary School                   3113
APO22 & APO2B            Wills Park Recreation Center                3108
CP012/B & CPO2 & CPO4A/B |College Park Auditorium                    3100
APO1B & APO7B            St. James United Methodist Church (ALPH)    3095
MLO6B                    Cambridge High School                       3086
12)                      Rosel Fann Recreation Center                3085
UCO3 1/2                  Christian City Welcome Center              3080
08A               Warren T. Jackson Elementary School            3072
RW17              Esther Jackson Elementary                      3072
04x 1/2           Tuskegee Airmen Global Academy                 3064
08G               Atlanta History Center                         3041
08P & 09H         Mount Epharim Baptist                          3032
RW06              St. Mary's Orthodox Church of Atlanta          3031
APO3 & RWO7A/B    Mimosa Elementary School                       2970
EPO1A             East Point First Mallalieu UM Church           2964
PAO1              Palmetto Library                               2964
07B               St. James United Methodist Church (ATL)        2937
12M               South Atlanta High School                      2932
04B               Flipper Temple AME Church                      2915
JCO8              Clear Springs Baptist Church                   2913
JCO2              Johns Creek United Methodist                   2907
O5A1              Dad's Garage Theatre                           2885
O3E               Greater Bethany Baptist Church                 2865
RWO5              Elkins Pointe Middle School                    2864
EPO2 A/C          Jefferson Park Recreation Center               2862
10M               Joseph McGhee Tennis Center                    2855
SC13              Langston Hughes High School                    2847
RW11A             Roswell Library                                2835
JC18              Mount Pisgah United Methodist Church           2825
SSO7 A/B/C        Heritage Hall                                  2817
01J               Louise Watley Library at Southeast Atlanta     2810
SS22              Sherwood Events                                2791
JC12              Northeast / Spruill Oaks Library               2783
JCO6              Northview High School                          2778
SS29A             First Baptist Church of Sandy Springs / Cumt   2773
O6F               Ponce De Leon Library                          2770
03D & 04A         Washington Park Library                        2729
03N               Lindsay Street Baptist Church                  2727
SS05 & $S18 A/B   Abernathy Arts Center                          2721
JC16              Prince of Peace Lutheran Church                2681
RW20              East Roswell Branch Library                    2680
O4F               Center for Civil & Human Rights                2673
04K               West End Library                               2656
JC10              Messiah Lutheran Church                        2604
10C               Old Adamsville Emergency Shelter               2591.
EPO4B             Camp Creek Middle School                       2575
JC13 A/B          Autrey Mill Middle School                      2559
SC20              Wolf Creek Branch Library                      2537
09M               Springfield Missonary Baptist                  2533
08H               Covenant Presbyterian Church                   2531
04S                 St. Peter Missionary Baptist Church         2516
06D1                Morningside Presbyterian                    2505
SSO2A/B             Spalding Drive Elementary                   2504
SC15A               Cliftondale Elementary                      2445
RW12A               Sweet Apple Elementary                      2433
RWO08               Crosspointe Community Church                2401
O8N 1/2             Trinity Presbyterian Church                 2394
11N                 Believers Bible Christian Church            2385
SS20                Woodland Elementary                         2355
07M                 Buckhead Theatre                            2349
10K & 11H           Beecher Hills Elementary School             2340
CHO1/2/3/4A/5       Chattahoochee Hills City Hall               2332
SS19B              North Fulton Annex                           2325
JCO5               Abbotts Hill Elementary School               2324
11E 1/2            William Walker Recreation Center             2306
09D                Salem Bible Church                           2276
12D & 12G          Perkerson Park Recreation Center             2272
SC14A & SC30A/B    Southwest Regional Library (Evelyn G. Lowe   2269
02C & OSF          Central Park Recreation Center               2248
08M                Peachtree Presbyterian Church                2227
03A                Allen Temple African Methodist Episcopal C   2195
SCO8 C/D/E/F/G/H   Gladys Dennard Library                       2189
11R                Mount Carmel Baptist Church                  2188
JCO3 A/B           Findley Oaks Elementary                      2177
O8F1               Morris Brandon Elementary School             2164
11M1               Adams Park Recreation Center                 2144
MLO6A              Manning Oaks Elementary School               2136
$S11 B/C/D         High Point Elementary                        2131
RW19               North River Baptist Church                   2127
SS16               Heards Ferry Elementary                      2087
11P                St Mark AME Church                           2077
03S & 10F          Berean Seventh Day Adventist Church          2065
1                  Continental Colony Elementary School         2061
RW16               Hembree Springs Elementary                   2057
12S                Arthur Langford Jr. Recreation Center        2024
11K                Cascade Elementary School                    2010
O6R                First Presbyterian Church                    1996
SCO7 D             Creekside High School                        1995
O4L                West Hunter Street Baptist Church            1969
04G & 04M          James Orange Park                            1967
O2E                Little 5 Point Community Center              1958
RWO9A              World Harvest Church                         1860
RWO04              River Eves Elementary School                 1854
12E1         Cleveland Avenue Library                     1853
04C & 04D    C.A. Scott Recreation Bldg                   1849
03C          Radcliffe Presbyterian Church                1836
SC19 A/B     Solid Rock Pentecostal Church                1804
01T          Benteen Elementary School                    1763
03G & O3L    Simpson Street Church of Christ              1757
03T          Friendship Baptist Church                    1708
JCO1A        River Trail Middle School                    1701
SC11B        Creel Park                                   1670
SC11A        Bethune Elementary                           1628
04)          Central United Methodist Church              1610
10P          Collier Park Recreation Center               1592
SS03         Lake Forest Elementary School                1556
EPO3B        Asa Hillard Elementary                       1544
01R          Thomasville Recreation Center                1534
09K1         Scott Elementary                             1501
02L1A        The Fox Theatre                              1486
SCcO2        Southwest Arts Center                        1426
01P          Bible Way Ministries                         1423
11M          Therrell D.M. High School                    1358
SC17 A/B/C   Welcome All Recreation Center                1329
CPO11        College Park Library                         1327
EPO4C        Woodland Middle                              1306
04T          West Oakland Missionary Baptist Church       1272
10)          West Side Community CME Church               1217
T2F          John Birdine Neighborhood Facility           1204
Sco4         Fire Station # 17                            1066
08D          Northside Library                            1064
08K          Bitsy Grant Tennis Center                    1043
AP10         Alpharetta Library                           987
10R          Concord Baptist Church                       910
11B1         Southwest Christian Academy                  876
03M          M28 Church                                   851
06D2         Haygood Memorial United Methodist            846
12L          The Love Center                              762
FAOQ1C       Harvest Rain Church                          753
02A1         Historic Academy of Medicine                 711
12A1         Sylvan Middle                                679
FCO2         Aviation Community Cultural Center           578
MPO1         Mountain Park Community Building             465
09B          Coretta Scott King Young Women's LeadersH]   465
FA01D        New Beginning Senior Center                  310
MLO3A        Summit Hill Elementary                       299
                             TOTAL     794,349
TOTAL in locations with >2275 voters   684,983
EXHIBIT 3
  # of        # of     BMDs Needed      2-Station   4-Station   Stand-Alone
Poll Pads   Scanners   (1 per 250 RV)   Carriers    Carriers     Scanners
1250   489   3,176   400   687   89
                         Total # of
Precincts            Registered Voters
06D & O6E                  8401
O7A                        7567
06! & 07)                  6986
O8E & O9F                  6445
MLO3 & MLO7A/B             6174
$C211/2                   5960
FAO1B                     5725
UCO2 A/B                  5548
02L1                      5483
02D                       5416
APO9A/B                   5266
APO1A                     5172
FCO3 & SC16A              5123
UCO1 A/B/D/E              5097
RWO3                      4989
RWO1                      4963
EPO4A                     4961
08B & 08C                 4923
O2W & 03F & 06L1/2        4918
12A                       4905
10D                       4881
EPO3A.                    4855
 ‘7D                      4788
   1                      4787
       4A/B/C/D           4774
  LOS                     4770
 2A                       4761
 W22A                     4741
 POS                      4711
12K & 12N
 CO4A/B/C
FCO1 & SCO1A/B/C
068 & 06)
 cov
04!
028 & 05D
SCO7 A/C
SC15
07C
08L
MLO2 A/B
$515 A/B
RWO9
09C & 10E
 1D & O1E
 7E & O7N
118
     & 06Q & 07H
 0G & 10H1/2
   PIA & 03P2
 21 & 02K & 06G
 1B
  12 & $514
 0B & 101
 25 & 05) & 05K
     C & SC27
  05A/D/E
        B & APO6
  H1/2
ci9
     1/B & CPOGA & CPO7
JCO1
SCO8B
02F1/2
RW02
FAO1A
SS11A
01C & 01S
O9K
AP12 A/B/C
09G
APO7A
O1F & 01G
RW12
  A
 2G
   6
   3A




7F

    2 B/D/E
 17
1A
2L2 & 031
Ww10
     B
1G &12I
1E3
     B
 Vv
 uco2c
C14 & JC15
SC18A/B/C
MLO1 A/B
JC11
EPOIB
o4w
APO21
APO1 C/D
RW21
$S13A/B
$506 _& S31
08)
MLO4
SS19A
€P081/3/4/A & SC10
   A2
   E
 3B & 03H & 091
   14
 co9
 1H & O5B/C
      A
      A
 OA
       B/C
  Cc
     22 & APO2B
     12/B & CPO2 & C
     1B & APO7B
  LO6B
UCO3 1/2
08A
RW17
04x 1/2
08G
08P & 09H
RWO6
AP03 & RW07A/B
EPO1A
PAO1
07B
12M
04B
 cos
 C02
 SAL
 3E
 WO5
     2 A/C
 OM
   13
 W11A
C18
    7 A/B/C
 1)
    2
C12
CO6
  29A
  F
3D & 04A
3N
S505 & SS18 A/B
JC16
RW20
O4F
04K
JC10
10C
EPO4B
JC13 A/B
S20
09M
08H
045
06D1
SSO2A/B
     A
RW12A
RWO8
  N 1/2
 1N
   0
 7M
 OK & 11H
  01/2/3/4A/5
  198
COS
 1E 1/2
  D
  D&12G
  14A_& SC30A/B
 2C & O5F
03A
SC08 C/D/E/F/G/H
11R
C03 A/B
O8F1
11M1
MLO6A
sS11 B/C/D
RW19
$816
11P
035 & 10F
1
RW16
128
11K
  R
SC11A
04)
10P
SS03
EPO3B
01R
O9K1
O2L1A
$co2
O1P
11M
SC17 A/B/C
cP011
EPO4C
04T
10)
12F
$co4
08D
08K
   10
10R
11B1
  M
  D2
  L
FAQID     310
MLO3A     299
        794,349
        684,983
EXHIBIT 4
              a

              3
              2
              S
              <€
              ¥




01H & OSB/C




02D & 05J & O6F




O2W & O3F & 06L1/2
03A
03B & 03H & 091
03C
03D & 044
03E
              Precincts



03M
03N
03S & 10F
O3T & 04)
048
04C & 04D
04G & 04M



04S
04T
o4w
                          wlwlwlalwlwlwlr[wlalalwlwlwlw




04x 1/2
                                                          Blelele}etelelefefefe}elede




                                                                                                                     Blelelefetetefefefe[efelete




                                                                                                                                                   wlwlwlujwlwlwlwlwlaulu}wlwlw
105A 1/2
06B & 06J
                                                                                        Nin [wlalrininiuly| al alr




06D & 06E
061 & O7E & 07J & O7N
OGN & 06Q & 07H
06R
O7A
07B & 07C
07D & 08M

(084
08B & 08C
              11B
              10J




              11
              10P
              10R
              10M
              10A
              09E
              09D
              09B
                                   08K




              10B & 101




              10K & 11H
              10C & 10D
                                   08H & 08J




              09C & 10E




              10G & 10H1/2
                                   08P & 09G & 09H
                                                     Precincts




wlwirniniwlwlwlwlro[rwfwlrotro]w




Blefefefefelelelefefefele




Nilatrwininininin{[ry{ufr




Blelefefe}elelelefefelele




wlutwlwlwlwlwlwlwlwlwlwlw
             Precincts




12E1 & 12H1/2 & 12J
12K & 12N
12M
    1 A/B
APO1 C/D
AP02 1/2/B
     & RWO7A/B
APO4A/B & APO6
APOS

APOSA/B
                                  wirtalalwlwlwlwlwlwlr}wlwlrotw




                                                                                                 Blelelefeleleiefe fee [e[efede




                                                                                                                                  wlwlafulwlwlwlwlwlwlwlwlwlwlw
AP10
                                                                   Blefefetetelefefefefe}elede




AP 12 A/B/C
AP 14 & JCO4A/B/C & JC10 & JC15
CHO 1/2/3/4A/5
CP011/2/B & CP02 & CPO4A/B
CP051/B & CPO6A & CPO7B/C/DIE/F
CP081/3/4/A & SC10
EP01 A/B
EP02 A/BICID/E
EP03 A/B
EP04 A/B

FA01C
FC01 & SCO1A/BIC & SC20
             a

             =
             2
             2
             o
             So
             o
             a




FC03 & SC16A




C12 & JC14




MLO3 & MLO7 A/B
               Precincts



RW06 & RW13                3




                                Bleep ete ieee fe le fede dele eee [eee de} e tel efele




                                                                                          Nialriwlrirfalelrtreiririntalmw[r[rw[m[m[rotrir}w] afr]




                                                                                                                                                    Blelefefejeleie ie fefefele fete fee eee fe [ete |e ie




                                                                                                                                                                                                             wlufwolslwlwlufwlwlwlwlwlwlujwlwlwlwlwlwlwlwlalulwfw
Rw08                       2
RWO09 & RW19               4
RW12 & RW16                4
RW17                       3
RW20                       2
$c02                       2
SC04                       2
SCOSA/D/E                  3
SCO5B                      3
'SC07 A/C                  3
$C08 B/C/D/E/F/G/H         3
SC09 A/B/C & SC27          4
SC11A/B                    3
$C13                       2
                           2
SC15                       3)
SC17 A/B/C & SC18A/B/C     3
$C19 A/B                   2
$C21 1/2 & UC03 1/2        4
SC23 A/B/C                 3
SC29A                      3
                           5
                           2
                           a
                           2
             Precincts



                            3.




                                 Blefefe}etelelefefel[e




                                                          whrytrtrinin|[rw[wlrirotrn




                                                                                       BleletetetefefefelelE




                                                                                                               plwlwlwlwlwlwlalwf{wlw
$807 A/BIC & SS08 A/B/C/D   3
$809 A/B                    3
SS11A/B/C/D & SS13 AB       4
$812 & SS14                 3
                            3
                            2
SS17                        3
SS29A                       2
                            3
UC02 A/B                    4
TOTALS
